Exhibit 10.1
EXECUTION COPY
$14,000,000,000
CREDIT AGREEMENT
dated as of August 5, 2011
among
EXPRESS SCRIPTS, INC.,
a Delaware corporation,
ARISTOTLE HOLDING, INC. (to be renamed EXPRESS SCRIPTS HOLDING COMPANY),
a Delaware corporation,
THE LENDERS LISTED HEREIN,
as Lenders,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
 
CREDIT SUISSE SECURITIES (USA) LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers,
CITIBANK, N.A.,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC.,
MIZUHO CORPORATE BANK, LTD.,
MORGAN STANLEY BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION,
SUNTRUST BANK,
THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
THE ROYAL BANK OF SCOTLAND PLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Arrangers and Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. DEFINITIONS
    1  
 
       
1.1 Certain Defined Terms
    1  
 
       
1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma Basis for Financial   Covenant Calculations
    26  
 
       
1.3 Other Definitional Provisions and Rules of Construction
    26  
 
       
Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
    27  
 
       
2.1 Commitments; Making of Loans; the Register; Notes
    27  
 
       
2.2 Interest on the Loans
    30  
 
       
2.3 Fees
    34  
 
       
2.4 Repayments, Prepayments and Reductions Commitments; General Provisions
Regarding Payments
    35  
 
       
2.5 Use of Proceeds
    39  
 
       
2.6 Special Provisions Governing Eurodollar Rate Loans
    39  
 
       
2.7 Increased Costs; Taxes; Capital Adequacy
    42  
 
       
2.8 Obligation of Lenders to Mitigate; Replacement
    47  
 
       
Section 3. [RESERVED]
    49  
 
       
Section 4. CONDITIONS PRECEDENT
    49  
 
       
4.1 Conditions to Effectiveness
    49  
 
       
4.2 Conditions Precedent to Funding
    50  
 
       
Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES
    53  
 
       
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
    53  
 
       
5.2 Authorization of Borrowing, Etc.
    54  
 
       
5.3 Financial Condition
    54  

i



--------------------------------------------------------------------------------



 



              Page  
5.4 No Material Adverse Change
    55  
 
       
5.5 Title to Properties; Liens
    55  
 
       
5.6 Litigation; Adverse Facts
    55  
 
       
5.7 Payment of Taxes
    56  
 
       
5.8 Performance of Agreements
    56  
 
       
5.9 Governmental Regulation
    56  
 
       
5.10 Securities Activities
    56  
 
       
5.11 Employee Benefit Plans
    57  
 
       
5.12 Environmental Protection
    57  
 
       
5.13 Employee Matters
    58  
 
       
5.14 Solvency
    58  
 
       
5.15 Disclosure
    58  
 
       
5.16 OFAC
    58  
 
       
5.17 USA Patriot Act
    58  
 
       
Section 6. COMPANY’S AFFIRMATIVE COVENANTS
    59  
 
       
6.1 Financial Statements and Other Reports
    59  
 
       
6.2 Existence, Etc.
    63  
 
       
6.3 Payment of Taxes and Claims
    63  
 
       
6.4 Maintenance of Properties; Insurance
    63  
 
       
6.5 Inspection Rights
    64  
 
       
6.6 Compliance With Laws, Etc.
    64  
 
       
6.7 Environmental Claims and Violations of Environmental Laws
    64  
 
       
6.8 Execution of Subsidiary Guaranty by Certain Subsidiaries and Future
Subsidiaries
    65  
 
       
6.9 Separateness
    65  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 7. COMPANY’S NEGATIVE COVENANTS
    66  
 
       
7.1 Indebtedness
    66  
 
       
7.2 Prohibition on Liens
    67  
 
       
7.3 Restricted Junior Payments
    68  
 
       
7.4 Financial Covenants
    69  
 
       
7.5 Restriction on Fundamental Changes
    69  
 
       
7.6 Fiscal Year
    70  
 
       
7.7 Sales and Leasebacks
    70  
 
       
7.8 [Reserved]
    70  
 
       
7.9 Transactions With Shareholders and Affiliates
    70  
 
       
7.10 Conduct of Business
    71  
 
       
Section 8. EVENTS OF DEFAULT
    71  
 
       
8.1 Failure to Make Payments When Due
    71  
 
       
8.2 Default in Other Agreements
    71  
 
       
8.3 Breach of Certain Covenants
    72  
 
       
8.4 Breach of Warranty
    72  
 
       
8.5 Other Defaults Under Loan Documents
    72  
 
       
8.6 Involuntary Bankruptcy; Appointment of Receiver, Etc.
    72  
 
       
8.7 Voluntary Bankruptcy; Appointment of Receiver, Etc.
    73  
 
       
8.8 Judgments and Attachments
    73  
 
       
8.9 Dissolution
    73  
 
       
8.10 Employee Benefit Plans
    74  
 
       
8.11 Change in Control
    74  
 
       
8.12 Invalidity of Subsidiary Guaranty; Repudiation of Obligations
    74  
 
       

iii



--------------------------------------------------------------------------------



 



              Page  
Section 9. AGENTS
    75  
 
       
9.1 Appointment
    75  
 
       
9.2 Powers and Duties; General Immunity
    75  
 
       
9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness
    77    
9.4 Right to Indemnity
    77  
 
       
9.5 Successor Agent
    78  
 
       
9.6 Guarantees
    78  
 
       
Section 10. MISCELLANEOUS
    79  
 
       
10.1 Assignments and Participations in Loans
    79  
 
       
10.2 Expenses
    83  
 
       
10.3 Indemnity
    83  
 
       
10.4 Set-Off
    84  
 
       
10.5 Ratable Sharing
    84  
 
       
10.6 Amendments and Waivers
    85  
 
       
10.7 Independence of Covenants
    86  
 
       
10.8 Notices
    87  
 
       
10.9 Survival of Representations, Warranties and Agreements
    87  
 
       
10.10 Failure or Indulgence Not Waiver; Remedies Cumulative
    87  
 
       
10.11 Marshalling; Payments Set Aside
    88  
 
       
10.12 Severability
    88  
 
       
10.13 Obligations Several; Independent Nature of Lenders’ Rights
    88  
 
       
10.14 Headings
    88  
 
       
10.15 Applicable Law
    88  
 
       
10.16 Successors and Assigns
    89  

iv



--------------------------------------------------------------------------------



 



              Page  
10.17 CONSENT TO JURISDICTION AND SERVICE OF PROCESS
    89    
10.18 WAIVER OF JURY TRIAL
    90  
 
       
10.19 Confidentiality
    90  
 
       
10.20 Counterparts; Effectiveness
    91  
 
       
10.21 USA Patriot Act
    91  
 
       
10.22 Assumption and Release
    91  
 
       
SIGNATURES
    S-1  

v



--------------------------------------------------------------------------------



 



     
Schedule 2.1
  Commitments
Schedule 5.1
  Organization, Subsidiaries and Ownership Interests
Schedule 5.6
  Litigation
Schedule 7.1
  Indebtedness
Schedule 7.2
  Liens
 
   
Exhibit I
  Form of Notice of Borrowing
Exhibit II
  Form of Notice of Conversion/Continuation
Exhibit III
  Form of Notice of Extension
Exhibit IV
  Form of Note
Exhibit V
  Form of Solvency Certificate
Exhibit VI
  Form of Compliance Certificate
Exhibit VII
  Form of Assignment Agreement
Exhibit VIII
  Form of Administrative Questionnaire
Exhibit IX
  Form of Certificate Re Non-Bank Status
Exhibit X
  Form of Subsidiary Guaranty

vi



--------------------------------------------------------------------------------



 



EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT
          This CREDIT AGREEMENT is dated as of August 5, 2011 and entered into
by and among EXPRESS SCRIPTS, INC., a Delaware corporation (“ESRX”), ARISTOTLE
HOLDING, INC. (to be renamed Express Scripts Holding Company), a Delaware
corporation (“Aristotle”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE
PAGES HEREOF (each individually referred to herein as a “Lender” and
collectively as “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders.
R E C I T A L S
          WHEREAS, pursuant to the Merger Agreement (such term and each other
capitalized term used but not defined in these Recitals having the meaning
assigned to it in Section 1), Aristotle, through a series of mergers, will
acquire all the Capital Stock of ESRX and Medco;
          WHEREAS, ESRX and Aristotle desire that the Lenders make Loans on the
Funding Date in an aggregate principal amount of up to $14,000,000,000, the
proceeds of which will be used, together with the proceeds of any Debt Offering
or Equity Offering and cash on hand at ESRX and Medco, solely (i) to pay the
cash consideration in accordance with the Merger Agreement, (ii) to repay any
indebtedness that will become due or otherwise default upon consummation of the
Acquisition (the “Refinancing”) and (iii) to pay fees and expenses related to
the Transactions; and
          WHEREAS, all of the Domestic Subsidiaries of Company, excluding the
Exempt Subsidiaries, will guarantee the Obligations hereunder and under the
other Loan Documents.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Aristotle, ESRX and the Lenders agree
as follows:
     Section 1. DEFINITIONS
          1.1 Certain Defined Terms
          The following terms used in this Agreement shall have the following
meanings:
          “Account” means any account (as that term is defined in
Section 9-102(a)(2) of the UCC) arising from the sale or lease of goods or
rendering of services.

 



--------------------------------------------------------------------------------



 



          “Acquisition” means Aristotle’s acquisition, by way of a series of
mergers, all of the Capital Stock of each of ESRX and Medco pursuant to the
Merger Agreement.
          “Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate
Loans for any Interest Period, an interest rate per annum equal to the product
of (a) the Eurodollar Rate in effect for such Interest Period and (b) Statutory
Reserves.
          “Administrative Agent” has the meaning assigned to that term in the
preamble to this Agreement.
          “Administrative Questionnaire” means an Administrative Questionnaire
in substantially the form of Exhibit VIII annexed hereto or such other form as
may be provided from time to time by Administrative Agent.
          “Affected Lender” has the meaning assigned to that term in subsection
2.6C.
          “Affiliate”, as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
          “Agents” means, collectively, Administrative Agent and each financial
institution listed on the cover page of this Agreement.
          “Agreement” means this Credit Agreement dated as of August 5, 2011, as
it may be amended, supplemented or otherwise modified from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted
Eurodollar Rate that would be applicable on such date if such date were an
Interest Rate Determination Date for a Eurodollar Rate Loan with a three-month
Interest Period (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the case
may be.

2



--------------------------------------------------------------------------------



 



          “Alternate Base Rate Loans” means Loans bearing interest at rates
determined by reference to the Alternate Base Rate as provided in subsection
2.2A.
          “Alternate Base Rate Margin” has the meaning specified in subsection
2.2A.
          “Approved Fund” means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “Aristotle” has the meaning assigned to such term in the preamble to
this Agreement.
          “Asset Sale” means the sale by Company or any of its Subsidiaries to
any Person other than Company or any of its Wholly Owned Subsidiaries of (i) a
majority of the voting stock of any of Company’s Subsidiaries,
(ii) substantially all of the assets of any division or line of business of
Company or any of its Subsidiaries or (iii) any assets (whether tangible or
intangible) of Company or any of its Subsidiaries (other than (a) inventory sold
in the ordinary course of business and (b) any such other assets to the extent
that the aggregate value of such assets sold in any single transaction or
related series of transactions is equal to $25,000,000 or less); provided, that,
with respect to any sale that would be otherwise deemed an Asset Sale pursuant
to the foregoing, if Company shall deliver an Officer’s Certificate to
Administrative Agent at or prior to receipt of proceeds of such sale setting
forth Company’s intent to use such proceeds to replace the assets that are the
subject of such sale with Plant Assets necessary or desirable for the conduct of
its business, or to exchange Plant Assets for other Plant Assets used in the
conduct of its business, or to purchase at least a majority of the stock of a
company or companies engaged in a business which is similar, or related or
ancillary, to any of the businesses in which the Company or any of its
Subsidiaries is engaged within 180 days of such receipt and no Event of Default
or Potential Event of Default shall have occurred and shall be continuing at
such time, such sale shall not be deemed to constitute an Asset Sale, except to
the extent such Plant Assets or proceeds thereof are not so used within such
180-day period, after which time such sale, to such extent, shall be deemed an
Asset Sale.
          “Assignment Agreement” means an Assignment Agreement in substantially
the form of Exhibit VII annexed hereto or such other form as shall be approved
by Administrative Agent.
          “Attributable Debt” in respect of a Sale and Leaseback Transaction
means, as at the time of determination, the present value (discounted at the
rate of interest implicit in such transaction, determined in accordance with
GAAP) of the obligations of the lessee for net rental payments during the
remaining term of the lease included in such Sale and Leaseback Transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended).

3



--------------------------------------------------------------------------------



 



          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type made, converted or continued on the same date and, in the case of
Eurodollar Rate Loans, having the same Interest Period.
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or the State of
Missouri, or is a day on which banking institutions located in either such
jurisdiction are authorized or required by law or other governmental action to
close.
          “Capital Lease”, as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.
          “Capital Stock” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
          “Certificate Re Non-Bank Status” means a certificate substantially in
the form of Exhibit IX annexed hereto delivered by a Lender to Administrative
Agent pursuant to subsection 2.7B(iii).
          “Closing Date” means August 5, 2011.
          “Commitment” means, with respect to any Lender, the commitment of such
Lender to make Loans hereunder as set forth in Schedule 2.1 annexed hereto, or
in the Assignment Agreement pursuant to which such Lender assumed its
Commitment, as applicable, as the same may be (i) reduced from time to time
pursuant to subsection 2.4A and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to subsection 10.1. The
total amount of the Commitments on the Closing Date is $14,000,000,000.
          “Company” means (a) prior to the consummation of the Aristotle Merger
(as defined in the Merger Agreement), ESRX and (b) upon consummation of the
Aristotle Merger and thereafter, Aristotle. For the avoidance of doubt, prior to
the consummation of the Aristotle Merger, ESRX shall be the borrower hereunder,
and on and after the consummation of the Aristotle Merger, pursuant to
subsection 10.22, Aristotle shall become the borrower hereunder.

4



--------------------------------------------------------------------------------



 



          “Compliance Certificate” means a certificate substantially in the form
of Exhibit VI annexed hereto delivered to Administrative Agent and Lenders by
Company pursuant to subsection 6.1(iii).
          “Consolidated EBITDA” means, for any period, the sum of the amounts
for such period of (i) Consolidated Net Income, (ii) Consolidated Interest
Expense, (iii) provisions for taxes based on income, (iv) total depreciation
expense, (v) total amortization expense, (vi) the aggregate amount of all
non-cash compensation charges incurred during such period arising from the grant
of or the issuance of stock, stock options or other equity awards, (vii) any
extraordinary or non-recurring non-cash charges for such period, (viii) fees and
expenses paid in connection with the Transactions and (ix) other non-cash items
incurred in the ordinary course of business reducing Consolidated Net Income not
in excess of 10% of Consolidated Net Worth, less other non-cash items increasing
Consolidated Net Income, all of the foregoing as determined on a consolidated
basis for Company and its Subsidiaries in conformity with GAAP, subject to
subsection 1.2B.
          “Consolidated Interest Expense” means for any period, (i) total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest but excluding in any event (x) all
capitalized interest and amortization of debt discount and debt issuance costs
and (y) debt extinguishment costs) of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of Company and its Subsidiaries, and in any event including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers acceptance financing and net costs under Interest Rate
Agreements plus in the event of the consummation of a Qualified Receivables
Transaction, an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Qualified Receivables Transaction, but excluding, however, any amounts
referred to in subsection 2.3 actually paid to Administrative Agent and Lenders
on or before the date of determination and (ii) net of total interest income
received by Company and its Subsidiaries during such period on a consolidated
basis. For the purposes of determining Consolidated Interest Expense for the
purpose of determining compliance with the financial covenant in subsection
7.4A, Consolidated Interest Expense shall exclude write-off of issuance costs
relating to the Existing Credit Agreement.
          “Consolidated Leverage Ratio” means the ratio of (i) Consolidated
Total Debt as of the last day of any Fiscal Quarter to (ii) Consolidated EBITDA
for the four-Fiscal Quarter period ending as of such day, subject to subsection
1.2B.
          “Consolidated Net Income” means, for any period, the net income (or
loss) of Company and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person (other than
a Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income of any
Subsidiary of Company to

5



--------------------------------------------------------------------------------



 



the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary,
(iii) any after-tax gains or losses attributable to non-ordinary asset sales or
returned surplus assets of any Pension Plan and (iv) integration costs and
expenses (including, without limitation, severance and shut-down costs) in
connection with the acquisition of all or substantially all the Capital Stock or
assets of, or a line of business from, another Person, (x) incurred in
connection with the Acquisition and (y) of up to an aggregate of $10,000,000 for
all other acquisitions.
          “Consolidated Net Worth” means, as at any date of determination, the
sum of the capital stock and additional paid-in capital plus retained earnings
(or minus accumulated deficits) of Company and its Subsidiaries on a
consolidated basis determined in conformity with GAAP, subject to subsection
1.2B.
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
excluding, to the extent included therein, (x) the face amount of any letters of
credit except to the extent of any unreimbursed drawings thereunder and (y)
obligations incurred under any derivatives transaction entered into in the
ordinary course of business pursuant to Hedge Agreements. Notwithstanding the
foregoing, solely for the purposes of determining Consolidated Total Debt at any
time prior to the consummation of the Acquisition, the aggregate principal
amount of Indebtedness issued pursuant to a Debt Offering shall be reduced (but
not below zero) by the amount of unencumbered cash and cash equivalents on hand
at the issuer of such Indebtedness at such time.
          “Contingent Obligation”, as applied to any Person, means any direct or
indirect contingent liability of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (X) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (Y) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under

6



--------------------------------------------------------------------------------



 



subclause (X) or (Y) of this sentence, the primary purpose or intent thereof is
as described in clause (i) of the preceding sentence. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited.
          “Contractual Obligation”, as applied to any Person, means any Security
issued by that Person or any material indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
          “Credit Suisse” has the meaning assigned to such term in the preamble
to this Agreement.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement to which Company or any of its Subsidiaries is
a party.
          “Debt Offering” means any incurrence of debt for borrowed money
(including any issuance of notes through a public offering or in a Rule 144A or
other private placement, debt securities convertible into Capital Stock, issued
in a public offering, private placement or otherwise, and term loans syndicated
in the commercial bank or institutional loan market) by ESRX, Aristotle or any
of their respective Subsidiaries, other than (i) intercompany debt, (ii) debt
under the Existing Credit Agreement or revolving or swingline loans under any
credit agreement that refinances the Existing Credit Agreement,
(iii) indebtedness incurred in the ordinary course of business, including,
without limitation, borrowings under existing credit facilities and refinancings
of existing indebtedness that matures prior to the Original Maturity Date or
(iv) Pre-Funding Date Syndicated Term Loans, to the extent the Commitments were
reduced pursuant to subsection 2.4A(v) by the aggregate principal amount of the
Pre-Funding Syndicated Term Loan Commitments in respect thereof upon the
effectiveness thereof.
          “Defaulting Lender” means any Lender as reasonably determined by
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder
unless such Lender notifies Administrative Agent and Company in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) notified Company, Administrative Agent or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied) or
generally under other agreements in which it commits to

7



--------------------------------------------------------------------------------



 



extend credit, (c) failed, within three Business Days after request by
Administrative Agent (which request has been made based on Administrative
Agent’s reasonable belief that such Lender may not fulfill its funding
obligation), to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Administrative Agent and Company), (d) otherwise
failed to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian or similar entity appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian or similar entity appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment. Notwithstanding the
foregoing, no Lender shall be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or a parent
company thereof by a Governmental Authority or an instrumentality thereof or the
exercise of control over such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof, unless such ownership or
acquisition results in or provides such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality thereof) to reject, repudiate, disavow
or disaffirm any contracts or agreements entered into by such Lender.
          “Dollars” and the sign “$” mean the lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary of Company organized under
the laws of any jurisdiction within the United States of America.
          “Eligible Assignee” means (A) (i) a commercial bank organized under
the laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses including insurance companies, funds and lease financing
companies; and (B) any Lender and any Affiliate or Approved Fund of any Lender
or an SPV; provided that no Affiliate of Company shall be an Eligible Assignee.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by Company or

8



--------------------------------------------------------------------------------



 



any of its Subsidiaries or for which Company or any of its Subsidiaries could
have any liability by reason of its relationship with an ERISA Affiliate.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), in each case in writing, by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials, or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health or safety, as
relating to the environment, natural resources or the environment.
          “Environmental Laws” means any and all current or future statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other binding requirements of governmental authorities relating to
(i) environmental matters, (ii) any activity, event or occurrence involving
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or, as relating to the environment, the protection of human,
plant or animal health or welfare, in any manner applicable to Company or any of
its Subsidiaries or any Facility, including the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or supplemented,
any analogous present or future state or local statutes or laws, and any
regulations promulgated pursuant to any of the foregoing.
          “Equity Offering” means any issuance of Capital Stock or equity-linked
securities (in a public offering or private placement) by ESRX, Aristotle or any
of their respective Subsidiaries (excluding Capital Stock or equity-linked
securities issued as merger consideration pursuant to the Merger Agreement or to
any employee stock plan or employee compensation plan).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section

9



--------------------------------------------------------------------------------



 



414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by Company, any of its Subsidiaries or any
of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which would constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that
results in liability to any of them therefor, or the receipt by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it definitively intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) receipt from the
Internal Revenue Service of a final determination or definitive notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or of the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (ix) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan, provided that such
imposition is not otherwise a “reportable event.”; (x) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA;
(xi) receipt of notice by Company, any of its Subsidiaries or any of their ERISA
Affiliates of a determination that a Multiemployer Plan is, or is expected to
be, in “endangered” or “critical” status (as defined in Section 432 of the
Internal Revenue Code or Section 305 of ERISA; or (xii) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA) with respect to which Company, any of its
Subsidiaries or any of their ERISA Affiliates is a “disqualified person” (as
defined in Section 4975 of the Internal Revenue Code) or a “party in interest”
(as defined in Section 406 of ERISA) or could otherwise be liable.
          “ESRX” has the meaning assigned to such term in the preamble to this
Agreement.

10



--------------------------------------------------------------------------------



 



          “Eurodollar Business Day” means any day (i) excluding Saturday, Sunday
and any day that is a legal holiday under the laws of the State of New York or
is a day on which banking institutions located in such State are authorized or
required by law, or other governmental action to close and (ii) on which
commercial banks are open for international business (including dealings in
Dollar deposits) in London.
          “Eurodollar Rate” shall mean, with respect to any Borrowing of
Eurodollar Rate Loans for any Interest Period, the rate per annum determined by
Administrative Agent at approximately 11:00 a.m., London time, on the date which
is two Eurodollar Business Days prior to the beginning of such Interest Period
by reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates) for a period
equal to such Interest Period, provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by Administrative Agent equal to the average of rates per annum at
which deposits in Dollars are offered for such Interest Period to Administrative
Agent by three leading banks in the London interbank market in London, England
at approximately 11:00 a.m., London time, on the date which is two Eurodollar
Business Days prior to the beginning of such Interest Period.
          “Eurodollar Rate Loans” means Loans bearing interest at rates
determined by reference to the Adjusted Eurodollar Rate as provided in
subsection 2.2A.
          “Eurodollar Rate Margin” has the meaning specified in subsection 2.2A.
          “Event of Default” means each of the events set forth in Section 8.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Exempt Subsidiaries” means, collectively, Diversified NY IPA, Inc.,
Diversified Pharmaceutical Services (Puerto Rico), Inc., Econdisc Contracting
Solutions, LLC, Express Reinsurance Company, Express Scripts Insurance Company,
NPA of New York IPA, Inc., Reinsurance Subsidiary and any Subsidiaries of
Company designated by Company as “Exempt Subsidiaries” in writing to
Administrative Agent from time to time; provided, that Company may not designate
any Subsidiary as an Exempt Subsidiary if, at the time of such proposed
designation and both before and immediately after giving effect thereto, the
total assets of the Exempt Subsidiaries are equal to or greater than 30% of
Company’s consolidated total assets on such date.

11



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement” means the Credit Agreement dated as of
August 13, 2010, as amended, supplemented or otherwise modified from time to
time, among ESRX, the lenders and other financial institutions party thereto and
Credit Suisse, as administrative agent.
          “Extended Maturity Date” has the meaning specified in subsection
2.4A(ii).
          “Facility” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Company or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
          “FATCA” means Section 1471 through 1474 of the Internal Revenue Code,
as of the date of this Agreement.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Company and its Subsidiaries
ending on December 31 of each calendar year.
          “Funding and Payment Office” means (i) the office of Administrative
Agent located at Eleven Madison Avenue, New York, New York 10010 or (ii) such
other office of Administrative Agent as may from time to time hereafter be
designated as such in a written notice delivered by Administrative Agent to
Company and each Lender.
          “Funding Date” means the date on which the conditions specified in
subsection 4.2 shall have been satisfied or waived and the Loans hereunder are
funded.
          “GAAP” means, subject to the limitations on the application thereof
set forth in subsection 1.2, generally accepted accounting principles set forth
in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of

12



--------------------------------------------------------------------------------



 



the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination, provided that, if Company
notifies Administrative Agent that Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if Administrative Agent requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until the earliest of (i) the withdrawal
of such notice or (ii) the amendment of such provision in accordance herewith.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Granting Lender” has the meaning given such term in subsection 10.1E.
          “Hazardous Materials” means (i) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any friable asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority pursuant
to Environmental Laws.
          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement designed to hedge against fluctuations in interest rates or currency
values, respectively.

13



--------------------------------------------------------------------------------



 



          “Indebtedness”, as applied to any Person, means (i) all indebtedness
for borrowed money, (ii) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, and (v) all indebtedness of the types described in clauses
(i) through (iv) of this definition secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person. Obligations under Interest Rate Agreements and Currency
Agreements constitute (X) in the case of Hedge Agreements, Contingent
Obligations, and (Y) in all other cases, Investments, and in neither case
constitute Indebtedness.
          “Indemnitee” has the meaning assigned to that term in subsection 10.3.
          “Insurance Subsidiary” means each Subsidiary of Company that engages
primarily in insurance-related activities that are connected with the business
of Company or one or more of its Subsidiaries (including in connection with the
Medicare Part D prescription drug benefit program) and identified in writing by
Company to Administrative Agent as an “Insurance Subsidiary”.
          “Interest Payment Date” means (i) with respect to any Alternate Base
Rate Loan, the last Business Day of March, June, September and December of each
year, commencing on the first such day after the Funding Date, and (ii) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan.
          “Interest Period” has the meaning assigned to that term in subsection
2.2B.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the second Eurodollar Business Day prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.

14



--------------------------------------------------------------------------------



 



          “Investment” means (i) any direct or indirect purchase or other
acquisition by Company or any of its Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (other than a Person that
immediately prior to such purchase or acquisition was a Subsidiary of Company
and so long as such Person remains a Subsidiary of Company), (ii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Company or any of
its Subsidiaries to any other Person (other than Company or a Subsidiary of
Company), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iii) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
          “Investment Grade” means that Company (i) has a public corporate
rating from S&P of BBB- or better and (ii) has a public corporate family rating
from Moody’s of Baa3 or better, in each case with no negative outlook. If either
of S&P or Moody’s shall change its system of classifications after the date of
this Agreement, the Investment Grade ratings shall exist at any time when the
actual ratings referred to above are at or above the new ratings which most
closely correspond to the above-specified level under the previous rating
system, as determined in good faith by Administrative Agent.
          “Joint Lead Arrangers” has the meaning assigned to that term on the
cover page of this Agreement.
          “Lender” and “Lenders” means the persons identified as “Lenders” and
listed on the signature pages of this Agreement, together with their successors
and permitted assigns pursuant to subsection 10.1.
          “Lien” means any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.
          “Loan Documents” means this Agreement, the Notes, the Subsidiary
Guaranties and any Hedge Agreements (i) in effect on the Closing Date and with a
counterparty that is an Agent, a Lender or any Affiliate of an Agent or a Lender
or (ii) entered into on or after the Closing Date with a counterparty that is an
Agent, a Lender or any Affiliate of an Agent or a Lender.

15



--------------------------------------------------------------------------------



 



          “Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the funding of the Loans, that Lender’s Commitment
and (ii) after the funding of the Loans, the outstanding principal amount of the
Loan of that Lender.
          “Loan Party” means each of Company and any of Company’s Subsidiaries
from time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.
          “Loans” means the loans made by the Lenders to Company pursuant to
this Agreement.
          “Margin Stock” has the meaning assigned to that term in Regulation U
of the Board of Governors of the Federal Reserve System as in effect from time
to time.
          “Material Adverse Effect” means (i) a material adverse effect upon the
business, assets, financial position, operations, or results of operations of
Company and its Subsidiaries taken as a whole or (ii) the material impairment of
the ability of any Loan Party to perform, or of Administrative Agent or Lenders
to enforce, the Obligations.
          “Medco” means Medco Health Solutions, Inc., a Delaware corporation.
          “Merger Agreement” means the Agreement and Plan of Merger, dated as of
July 20, 2011, by and among ESRX, Medco, Aristotle, Aristotle Merger Sub, Inc.,
and Plato Merger Sub, Inc.
          “Merger Agreement Material Adverse Effect” means, with respect to the
Specified Group, any event, change, effect, development, state of facts,
condition, circumstances or occurrence (including any development arising after
the date of the Merger Agreement in any Proceeding (as defined in the Merger
Agreement) that, individually or in the aggregate, has or would be reasonably
expected to have a material adverse effect on the business, results of
operations, assets, liabilities or financial condition of the Specified Group,
taken as a whole, except to the extent such material adverse effect results from
(A) any changes in general United States or global economic conditions, except
in the event that such changes in conditions have a greater adverse materially
disproportionate effect on the Specified Group, taken as a whole, relative to
the adverse effect such changes have on others operating in the industries in
which the Specified Group operates, (B) any changes in conditions generally
affecting any of the industries in which the Specified Group operates, except in
the event that such changes in conditions have a greater adverse materially
disproportionate effect on the Specified Group, taken as a whole, relative to
the adverse effect such changes have on others operating in such industries,
(C) any decline in the market price or trading volume of the common stock of
ESRX or Medco (it being understood that the facts or occurrences giving rise to
or contributing to such decline may be

16



--------------------------------------------------------------------------------



 



taken into account in determining whether there has been or would be a Merger
Agreement Material Adverse Effect), (D) any regulatory, legislative or political
conditions or securities, credit, financial or other capital markets conditions,
in each case in the United States or any foreign jurisdiction, except in the
event that such conditions have a greater adverse materially disproportionate
effect on the Specified Group, taken as a whole, relative to the adverse effect
such changes have on others operating in the industries in which the Specified
Group operates, (E) any failure, in and of itself, by ESRX or Medco to meet any
internal or published projections, forecasts, estimates or predictions in
respect of revenues, earnings or other financial or operating metrics for any
period (it being understood that the facts or occurrences giving rise to or
contributing to such failure may be taken into account in determining whether
there has been or would be a Merger Agreement Material Adverse Effect), (F) the
execution and delivery of the Merger Agreement or the public announcement or
pendency of the Mergers (as defined in the Merger Agreement) or any of the other
Transactions (as defined in the Merger Agreement) contemplated by the Merger
Agreement, including the impact thereof on the relationships, contractual or
otherwise, of any member of the Specified Group with customers, suppliers or
partners, (G) any change in applicable law, regulation or GAAP (or authoritative
interpretations thereof), (H) any geopolitical conditions, the outbreak or
escalation of hostilities, any acts of war, sabotage or terrorism, or any
escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the date of the Merger Agreement, except in the
event that such conditions or events have a greater adverse materially
disproportionate effect on the Specified Group, taken as a whole, relative to
the adverse effect such changes have on others operating in the industries in
which the Specified Group operates or (I) any action required to be taken
pursuant to or in accordance with the Merger Agreement or taken by ESRX at the
request of Medco or by Medco at the request of ESRX.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “Net Cash Proceeds” means, with respect to any Prepayment/Reduction
Event, (a) the cash (which term, for purposes of this definition, shall include
cash equivalents) proceeds received in respect of such event, including any cash
received in respect of any non-cash proceeds, but only as and when received, net
of (b) the sum, without duplication, of (i) all fees, underwriting discounts and
commissions and out of pocket expenses paid in connection with such event by
Company and its Subsidiaries to Persons that are not Affiliates of Company,
(ii) the amount of all taxes paid (or reasonably estimated to be payable) by
Company and its Subsidiaries, and the amount of any reserves established by
Company and its Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined in good faith by Company) and (iii) the principal
amount, prepayment premium or penalty, if any, and accrued but unpaid interest
on any Indebtedness that by its terms was required to be prepaid with such
proceeds and has been repaid or refinanced in accordance

17



--------------------------------------------------------------------------------



 



with its terms with such proceeds. For purposes of this definition, in the event
any contingent liability reserve established with respect to any event as
described in clause (b)(ii) above shall be reduced, the amount of such reduction
shall, except to the extent such reduction is made as a result of a payment in
respect of the contingent liabilities with respect to which such reserve shall
have been established, be deemed to be a receipt, on the date of such reduction,
of cash proceeds in respect of such event.
          “Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).
          “Notes” means (i) the promissory notes of Company issued pursuant to
subsection 2.1E(i) on the Funding Date and (ii) any promissory notes issued by
Company pursuant to the last sentence of subsection 10.1B(i) in connection with
assignments of the Loans of any Lenders, in each case substantially in the form
of Exhibit IV annexed hereto, as they may be amended, supplemented or otherwise
modified from time to time.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto delivered by Company to Administrative Agent pursuant
to subsection 2.1B with respect to a proposed borrowing.
          “Notice of Conversion/Continuation” means a notice substantially in
the form of Exhibit II annexed hereto delivered by Company to Administrative
Agent pursuant to subsection 2.2D with respect to a proposed conversion or
continuation of the applicable basis for determining the interest rate with
respect to the Loans specified therein.
          “Notice of Extension” means a notice substantially in the form of
Exhibit III annexed hereto delivered by Company to Administrative Agent pursuant
to subsection 2.4A(ii) with respect to a proposed extension of the maturity of
the Loans.
          “Obligations” means all obligations, including obligations under
Interest Rate Agreements and Currency Agreements and in respect of credit cards,
purchasing cards and other treasury management services, of every nature of each
Loan Party from time to time owed to Administrative Agent, any Lender and
affiliates of Administrative Agent or any Lender or any of them under the Loan
Documents, whether for principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to Company, whether or
not a claim for post-filing or post-petition is allowed in such proceedings),
fees, expenses, indemnification or otherwise, whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder and all obligations incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof.

18



--------------------------------------------------------------------------------



 



          “Officer’s Certificate” means, as applied to any Loan Party, a
certificate executed on behalf of such Loan Party by any of the following: its
chairman of the board (if an officer), chief executive officer, president, one
of its vice presidents, chief financial officer, treasurer, assistant treasurer,
controller or chief accounting officer.
          “Operating Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.
          “Original Maturity Date” means the day that is 364 days after the
Funding Date; provided that if such day is not a Business Day, the Original
Maturity Date shall be the next preceding Business Day.
          “Outside Date” has the meaning specified in subsection 4.2.
          “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Encumbrances” means the following types of Liens (excluding
any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA):
      (i) Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
     (ii) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

19



--------------------------------------------------------------------------------



 



     (iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
     (iv) any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;
     (v) leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;
     (vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;
     (vii) any (a) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;
     (viii) Liens arising from filing UCC financing statements relating solely
to leases permitted by this Agreement;
     (ix) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (x) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (xi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries;
     (xii) licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Company or such Subsidiary;

20



--------------------------------------------------------------------------------



 



     (xiii) Liens imposed by Environmental Laws to the extent not in violation
of any of the representations, warranties or covenants in respect of
Environmental Laws made by Company in this Agreement; and
     (xiv) Liens on Receivables Assets created pursuant to Permitted Receivables
Transactions.
          “Permitted Lenders” means the financial institutions identified in
writing by ESRX to Administrative Agent prior to the Closing Date.
          “Permitted Receivables Transaction” means one or more Qualified
Receivables Transactions that in the aggregate at any one time transfer rights
to receive proceeds of Receivables Assets not in excess of $750,000,000.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
          “Plant Assets” means assets that would be included in “property, plant
and equipment” reflected in the consolidated balance sheet of Company and its
Subsidiaries.
          “Potential Event of Default” means a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.
          “Pre-Funding Date Syndicated Term Loan Commitments” shall mean
commitments to provide term loans to Company, the proceeds of which are to be
used to fund a portion of the Transactions pursuant to, and on the terms and
conditions provided in, a credit agreement to be entered into by, among others,
ESRX, Aristotle and the lenders party thereto (the “Term Loan Agreement”). For
purposes of subsection 2.4A(v), Pre-Funding Date Syndicated Term Loan
Commitments shall become effective when the Term Loan Agreement has been
executed and delivered by the parties thereto and the conditions precedent to
the effectiveness thereof have been satisfied or waived by the requisite lenders
thereunder.
          “Pre-Funding Date Syndicated Term Loans” shall mean the term loans, if
any, made pursuant to any Pre-Funding Syndicated Term Loan Commitments.

21



--------------------------------------------------------------------------------



 



          “Prepayment/Reduction Event” means (a) any Debt Offering, (b) any
Equity Offering and (c) any Asset Sale.
          “Prime Rate” means the rate that Credit Suisse announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Credit Suisse or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
          “Pro Rata Share” means with respect to each Lender, the percentage
obtained by dividing (x) the Loan Exposure of that Lender by (y) the aggregate
Loan Exposure of all Lenders, in each case as the applicable percentage may be
adjusted by assignments permitted pursuant to subsection 10.1. The initial Pro
Rata Share of each Lender for purposes of the preceding sentence is set forth
opposite the name of that Lender in Schedule 2.1 annexed hereto.
          “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Company or any Subsidiary thereof
pursuant to which Company or any of its Subsidiaries may sell, convey or
otherwise transfer to:
          (a) a Receivables Entity (in the case of a transfer by Company or any
of its Subsidiaries); or
          (b) any other Person (in the case of a transfer by a Receivables
Entity), or pursuant to which Company, any of its Subsidiaries or a Receivables
Entity may grant a security interest in, Receivables Assets; provided that:
               (1) the Board of Directors of Company, its Subsidiary or such
Receivables Entity, as the case may be, shall have determined in good faith that
such Qualified Receivables Transaction is economically fair and reasonable to
Company, such Subsidiary or such Receivables Entity, as the case may be; and
               (2) the financing terms, covenants, termination events and other
provisions thereof, including any amendments or modifications thereof, shall be
market terms (as determined in good faith by the Board of Directors of Company).
          “Receivables Assets” means any Accounts (whether now existing or
arising in the future) of Company or any of its Subsidiaries and any assets
related thereto which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving Accounts.

22



--------------------------------------------------------------------------------



 



          “Receivables Entity” means a Wholly Owned Subsidiary of Company (or
another Person formed for the purpose of engaging in a Qualified Receivables
Transaction with Company or any of its Subsidiaries in which Company or any or
its Subsidiaries makes an Investment and to which Company or any of its
Subsidiaries transfers Accounts and related assets) which engages in no
activities other than in connection with the purchase, sale or financing of
Accounts of Company or any of its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business.
          “Refinancing” has the meaning assigned to that term in the Recitals to
this Agreement.
          “Register” has the meaning assigned to that term in subsection
2.1D(i).
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reinsurance Subsidiary” means a Subsidiary to be formed by Company
with the sole purpose of owning and conducting Company’s reinsurance business.
          “Replaced Lender” and “Replacement Lender” have the meanings assigned
to those terms in subsection 2.8B.
          “Requisite Lenders” means Lenders having or holding more than 50% of
the aggregate Loan Exposure of all Lenders; provided that the Loan Exposure of
any Defaulting Lender shall be disregarded for purposes of determining the
Requisite Lenders at any time.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of Company now or hereafter outstanding, except a dividend payable
solely in shares of that class of Capital Stock to the holders of that class,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of Company now or hereafter outstanding and (iii) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of Company now or
hereafter outstanding.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

23



--------------------------------------------------------------------------------



 



          “Sale and Leaseback Transaction” shall have the meaning given to such
term in subsection 7.7.
          “SEC” means the Securities and Exchange Commission.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Solvent” means, with respect to any Person, that as of the date of
determination (i) the then fair saleable value of the property of such Person,
including without limitation any rights of subrogation and contribution, is
(y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
          “Specified Group” means ESRX, Medco and their respective Subsidiaries,
taken as a whole.
          “SPV” has the meaning given such term in subsection 10.1E.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to

24



--------------------------------------------------------------------------------



 



constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
          “Subsidiary Guarantor” means any Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty on the Funding
Date or from time to time thereafter pursuant to subsection 6.8, but in any
event excluding the Exempt Subsidiaries.
          “Subsidiary Guaranty” means the Subsidiary Guaranty executed and
delivered by Medco and existing Domestic Subsidiaries of Company on the Funding
Date (other than Exempt Subsidiaries and Subsidiaries of Medco) and to be
executed and delivered by Subsidiaries of Medco and additional Domestic
Subsidiaries of Company from time to time thereafter in accordance with
subsection 6.8, substantially in the form of Exhibit X annexed hereto, as such
Subsidiary Guaranty may hereafter be amended, supplemented or otherwise modified
from time to time.
          “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided that “Tax on the Overall Net Income” of a Person shall be
construed as a reference to (i) a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s principal office (and, in the case
of a Lender, its lending office) is located or in which that Person (and, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and, in the case of a
Lender, its lending office), (ii) any franchise taxes imposed in lieu of net
income by any jurisdiction described in (i) above, and (iii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction.
          “Transactions” means, collectively, (a) the Acquisition, (b) any Debt
Offerings, (c) any Equity Offerings, (d) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are party and the making
of the Borrowing hereunder, (e) the Refinancing and (f) the payment of fees and
expenses incurred in connection with the foregoing.

25



--------------------------------------------------------------------------------



 



          “Type” means, with respect to any Loan, whether such Loan is an
Alternate Base Rate Loan or a Eurodollar Rate Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Wholly Owned Subsidiary” shall mean a Subsidiary of which securities
(except for directors’ qualifying shares) or other ownership interests
representing 100% of the Capital Stock or 100% of the ordinary voting power or
100% of the general partnership interests are, at the time any determination is
being made, owned, controlled or held, directly or indirectly, by Company or one
or more Wholly Owned Subsidiaries.
          “Withholding Agent” means any Loan Party and Administrative Agent.
          1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement; Pro Forma Basis for Financial Covenant Calculations
          A. Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to clauses (i) and
(ii) of subsection 6.1 shall be prepared in accordance with GAAP as in effect at
the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)). Notwithstanding any other
provision contained herein, all computations of amounts and ratios referred to
in this Agreement shall be made without giving effect to any election under FASB
ASC Topic 825 “Financial Instruments” (or any other financial accounting
standard having a similar result or effect) to value any Indebtedness of Company
at “fair value” as defined therein.
          B. For the purposes of determining the Consolidated Leverage Ratio for
the purpose of subsection 2.2A and determining compliance with the financial
covenants in subsection 7.4, in each case for any four fiscal quarter period
during which any acquisition by Company or one of its Subsidiaries of the
capital stock or assets of another Person has occurred (including the
Acquisition), the Consolidated Leverage Ratio and such other financial covenants
shall be calculated on a pro forma basis as if such acquisition had occurred as
of the first day of such period. For the purposes of determining Consolidated
Net Worth as of the last day of the most recently ended Fiscal Quarter preceding
the date on which any acquisition by Company or one of its Subsidiaries of the
Capital Stock or assets of another Person has occurred (including the
Acquisition), Consolidated Net Worth shall be calculated on a pro forma basis as
if such acquisition had occurred on the last day of the most recently ended
Fiscal Quarter.
          1.3 Other Definitional Provisions and Rules of Construction

26



--------------------------------------------------------------------------------



 



          Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
               (i) References to “Sections,” “subsections,” “Schedules” and
“Exhibits” shall be to Sections, subsections, Schedules and Exhibits,
respectively, of this Agreement unless otherwise specifically provided.
               (ii) The use in any of the Loan Documents of the word “include”
or “including”, when following any general statement, term or matter, shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
               (iii) Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns.
     Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
          2.1 Commitments; Making of Loans; the Register; Notes
          A. Commitments. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, each Lender hereby severally agrees to make a Loan to Company on the
Funding Date in an aggregate principal amount not to exceed its Commitment. Each
Lender’s Commitment shall expire immediately and without further action upon the
earliest to occur of (i) 5:00 P.M. (New York City time) on the Outside Date,
(ii) the consummation of the Acquisition, (iii) the date that the Merger
Agreement is terminated or expires or pursuit of the Acquisition is abandoned
and (iv) the funding of the Loans on the Funding Date. Amounts borrowed under
this subsection 2.1A and subsequently repaid or prepaid may not be reborrowed.
          B. Borrowing Mechanics. Whenever Company desires that Lenders make the
Loans it shall deliver to Administrative Agent a Notice of Borrowing no later
than 12:00 Noon (New York City time) at least three Eurodollar Business Days in
advance of the Funding Date (in the case of a Eurodollar Rate Loan) or at least
one Business Day in advance of the Funding Date (in the case of an Alternate
Base Rate Loan). The Notice of Borrowing shall specify (i) the Funding Date
(which shall be a Business Day), (ii) the amount of Loans requested,
(iii) whether such Loans shall be Alternate Base Rate Loans or Eurodollar Rate
Loans and (iv) in the case of any Loans requested to be made as Eurodollar Rate
Loans, the initial Interest Period

27



--------------------------------------------------------------------------------



 



requested therefor. Loans may be continued as or converted into Alternate Base
Rate Loans and Eurodollar Rate Loans in the manner provided in subsection 2.2D.
In lieu of delivering the above-described Notice of Borrowing, Company may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing under this subsection 2.1B; provided that such notice shall be
promptly confirmed in writing by delivery of a Notice of Borrowing to
Administrative Agent on or before the Funding Date.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of Company or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders in accordance with this Agreement pursuant to any such
telephonic notice Company shall have effected Loans hereunder.
          Company shall notify Administrative Agent prior to the funding of any
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Borrowing is no longer true and correct as
of the Funding Date, and the acceptance by Company of the proceeds of any Loans
shall constitute a re-certification by Company, as of the Funding Date, as to
the matters to which Company is required to certify in the applicable Notice of
Borrowing.
          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing in accordance
therewith.
          C. Disbursement of Funds. All Loans under this Agreement shall be made
by Lenders simultaneously on the Funding Date and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender to make the Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. Promptly after receipt by Administrative Agent of a Notice
of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender of the proposed borrowing. Each
Lender shall make the amount of its Loan available to Administrative Agent not
later than 12:00 Noon (New York City time) on the Funding Date in same day funds
in Dollars, at the Funding and Payment Office. Upon satisfaction or waiver of
the conditions precedent specified in subsection 4.2, Administrative Agent shall
make the proceeds of the Loans available to Company on the Funding Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be credited to the
account of Company.

28



--------------------------------------------------------------------------------



 



          Unless Administrative Agent shall have been notified by any Lender
prior to the Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on the Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on the Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on the Funding Date. If such corresponding amount
is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from the
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Alternate Base Rate. If such
Lender does not pay such corresponding amount within three Business Days after
such amount should have been made available, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from the
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Alternate Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Company may
have against any Lender as a result of any default by such Lender hereunder.
          D. The Register.
               (i) Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Company, shall maintain, at its address referred to in
subsection 10.8, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
               (ii) Administrative Agent shall record in the Register the
Commitment and the Loans from time to time of each Lender and each repayment or
prepayment in respect of the principal amount of the Loans of each Lender. Any
such recordation shall be conclusive and binding on Company and each Lender,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments or
Company’s Obligations in respect of any applicable Loans.
               (iii) Each Lender shall record on its internal records (including
any Notes held by such Lender) each Loan made by it and each payment in respect
thereof. Any such recordation shall be conclusive and binding on Company, absent
manifest error; provided that failure to make any such recordation, or any error
in such recordation, shall not affect any Lender’s Commitments or Company’s
Obligations in respect of any applicable Loans; and provided, further, that in
the event of any

29



--------------------------------------------------------------------------------



 



inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.
               (iv) Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case unless and until an Assignment Agreement effecting the assignment
or transfer thereof shall have been accepted by Administrative Agent and
recorded in the Register as provided in subsection 10.1B(ii). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
               (v) Company hereby designates Credit Suisse to serve as Company’s
agent solely for purposes of maintaining the Register as provided in this
subsection 2.1D, and Company hereby agrees that, to the extent Credit Suisse
serves in such capacity, Credit Suisse and its officers, directors, employees,
agents and affiliates shall constitute Indemnitees for all purposes under
subsection 10.3.
          E. Notes. At the request of any Lender, Company shall execute and
deliver to that Lender (or to Administrative Agent for that Lender) a Note
substantially in the form of Exhibit IV annexed hereto to evidence that Lender’s
Loan, in the principal amount of that Lender’s Loan and with other appropriate
insertions. In the event a Lender requests such Note at least 3 Business Days
prior to the Funding Date, Company shall execute and deliver such Note on such
date.
          2.2 Interest on the Loans
          A. Rate of Interest. Subject to the provisions of subsections 2.6 and
2.7, the Loans shall bear interest on the unpaid principal amount thereof from
the Funding Date through maturity (whether by acceleration or otherwise) at a
rate determined by reference to the Alternate Base Rate or the Adjusted
Eurodollar Rate. The applicable basis for determining the rate of interest with
respect to any Loans shall be selected by Company initially at the time a Notice
of Borrowing is given with respect to the Loans pursuant to subsection 2.1B, and
the basis for determining the interest rate with respect to any Loans may be
changed from time to time pursuant to subsection 2.2D. If on any day Loans are
outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
such Loans shall bear interest determined by reference to the Alternate Base
Rate. Subject to the provisions of subsections 2.2E and 2.7, the Loans shall
bear interest through maturity as follows:

30



--------------------------------------------------------------------------------



 



               (i) if an Alternate Base Rate Loan, then at the sum of the
Alternate Base Rate and the applicable Alternate Base Rate Margin set forth in
the table below opposite the Consolidated Leverage Ratio for the four-Fiscal
Quarter period ending on the date for which the applicable Compliance
Certificate has been delivered pursuant to subsection 6.1(iii):
CONSOLIDATED LEVERAGE RATIO

              APPLICABLE     ALTERNATE BASE     RATE MARGIN     (PER ANNUM)
Level 1 Greater than or equal to 2.0x
    0.75 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    0.50 %
Level 3 Less than 1.0x
    0.25 %

provided, that the Alternate Base Rate Margin will increase by 0.25% on the 90th
day after the Funding Date and by an additional 0.25% every 90 days thereafter.
               (ii) if a Eurodollar Rate Loan, then at the sum of the Adjusted
Eurodollar Rate and the applicable Eurodollar Rate Margin set forth in the table
below opposite the Consolidated Leverage Ratio for the four-Fiscal Quarter
period ending on the date for which the applicable Compliance Certificate has
been delivered pursuant to subsection 6.1(iii):
CONSOLIDATED LEVERAGE RATIO

              APPLICABLE     EURODOLLAR     RATE MARGIN     (PER ANNUM)
Level 1 Greater than or equal to 2.0x
    1.75 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    1.50 %
Level 3 Less than 1.0x
    1.25 %

provided, that the Eurodollar Rate Margin will increase by 0.25% on the 90th day
after the Funding Date and by an additional 0.25% every 90 days thereafter.
          Upon delivery of the Compliance Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iii), the applicable Alternate
Base Rate Margin and Eurodollar Rate Margin shall automatically be adjusted in
accordance with such Compliance Certificate, such adjustment to become effective
on the next succeeding Business Day following receipt by Administrative Agent of
such Compliance Certificate; provided, that if at any time a Compliance
Certificate is not delivered at the time required pursuant to subsection
6.1(iii), from the time such Compliance Certificate was required to be delivered
until delivery of such Compliance Certificate, such applicable Alternate Base
Rate Margin and Eurodollar Rate Margin shall be the maximum percentage amount
until such Compliance Certificate is delivered.

31



--------------------------------------------------------------------------------



 



          B. Interest Periods. In connection with each Eurodollar Rate Loan,
Company may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, a one, two or three month period; provided that:
               (i) the initial Interest Period for any Eurodollar Rate Loan
shall commence on the Funding Date in respect of such Loan, in the case of Loans
being initially made as Eurodollar Rate Loans, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of Loans being
converted to Eurodollar Rate Loans;
               (ii) in the case of immediately successive Interest Periods
applicable to a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
               (iii) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
               (iv) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;
               (v) no Interest Period with respect to any portion of the Loans
shall extend beyond the Original Maturity Date; provided that to the extent that
the maturity of any portion of the Loans is extended to the Extended Maturity
Date in accordance with subsection 2.4A(ii), then Interest Periods with respect
to the portion of the Loans so extended may extend beyond the Original Maturity
Date (but not beyond the Extended Maturity Date);
               (vi) there shall be no more than four Interest Periods
outstanding at any time; and
               (vii) in the event Company fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of

32



--------------------------------------------------------------------------------



 



Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.
          C. Interest Payments. Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity).
          D. Conversion or Continuation. Subject to the provisions of subsection
2.6, Company shall have the option (i) to convert at any time all or any part of
its outstanding Loans equal to $5,000,000 and integral multiples of $1,000,000
in excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $5,000,000 and integral multiples of $1,000,000 in excess of
that amount as a Eurodollar Rate Loan; provided, however, that a Eurodollar Rate
Loan may only be converted into a Alternate Base Rate Loan on the expiration
date of an Interest Period applicable thereto.
          Company shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 12:00 Noon (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to an Alternate Base Rate Loan) and at least three Eurodollar
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan). A Notice
of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount
and type of the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation, (iv) in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan, the requested Interest Period, and (v) in the case
of a conversion to, or a continuation of, a Eurodollar Rate Loan, that no
Potential Event of Default or Event of Default has occurred and is continuing.
In lieu of delivering the above-described Notice of Conversion/Continuation,
Company may give Administrative Agent telephonic notice by the required time of
any proposed conversion/continuation under this subsection 2.2D; provided that
such notice shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this subsection 2.2D, Administrative
Agent shall promptly notify each Lender.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Company or for
otherwise acting in good faith under this subsection 2.2D, and upon conversion
or continuation of the applicable basis for determining the interest rate with
respect to any Loans in accordance with this Agreement pursuant to any such
telephonic notice Company shall have effected a conversion or continuation, as
the case may be, hereunder.

33



--------------------------------------------------------------------------------



 



          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Conversion/Continuation for conversion to, or continuation of, a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
and Company shall be bound to effect a conversion or continuation in accordance
therewith.
          E. Default Rate. In the event that the outstanding principal amount of
any Loan, any interest or any fees or other amounts due and payable hereunder
are not paid when due, such overdue amounts shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum, in excess of the interest rate
otherwise payable under this Agreement for Alternate Base Rate Loans); provided
that, in the case of Eurodollar Rate Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective
such Eurodollar Rate Loans shall thereupon become Alternate Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Alternate Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this subsection 2.2E is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.
          F. Computation of Interest. Interest on the Loans shall be computed on
the basis of (i) in the case of Eurodollar Rate Loans a 360-day year or (ii) in
the case of Alternate Base Rate Loans, a 365 or 366-day year, unless the
interest rate on such Alternate Base Rate Loans is based on the Federal Funds
Rate or the Adjusted Eurodollar Rate, in which case the calculation will be on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to an Alternate Base Rate Loan being
converted from a Eurodollar Rate Loan the date of conversion of such Eurodollar
Rate Loan to such Alternate Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to an Alternate Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.
          2.3 Fees
          A. Ticking Fees. Company agrees to pay to Administrative Agent, for
distribution to each Lender (other than a Defaulting Lender, for so long as such
Lender is a Defaulting Lender) in proportion to that Lender’s Pro Rata Share,
ticking fees for the period from and including the Closing Date to but excluding
the Funding Date or earlier termination in full of the Commitments equal to the
daily aggregate amount of the Commitments during such

34



--------------------------------------------------------------------------------



 



period multiplied by a percentage per annum equal to (i) for the period
commencing on and including the Closing Date and ending on and including
October 18, 2011, 0.15%, and (ii) thereafter, 0.20%, such ticking fees to be
calculated on the basis of a 360-day year and the actual number of days elapsed
and to be payable on the earlier of (x) the Funding Date and (y) upon the
termination of the Commitments.
          B. Duration Fees. Company agrees to pay to Administrative Agent, for
the account of and for distribution to each Lender in proportion to that
Lender’s Pro Rata Share (i) on the 90th day after the Funding Date, a fee equal
to 0.50% of the aggregate principal amount of the Loans of such Lender
outstanding on such date, due and payable on the Business Day following such
90th day, (ii) on the 180th day after the Funding Date, a fee equal to 0.75% of
the aggregate principal amount of the Loans of such Lender outstanding on such
date, due and payable on the Business Day following such 180th day, and (iii) on
the 270th day after the Funding Date, a fee equal to 1.00% of the aggregate
principal amount of the Loans of such Lender outstanding on such date, due and
payable on the Business Day following such 270th day.
          C. Funding Fee. Company agrees to pay to Administrative Agent, for the
account of and for distribution to each Lender in proportion to that Lender’s
Pro Rata Share, a fee equal to 0.625% of the aggregate principal amount of the
Loans of such Lender funded on the Funding Date, due and payable on the Funding
Date.
          D. Other Fees. Company agrees to pay to an Agent such other fees in
the amounts and at the times separately agreed upon between Company and such
Agent and the Joint Lead Arrangers.
          2.4 Repayments, Prepayments and Reductions Commitments; General
Provisions Regarding Payments
          A. Maturity Date; Prepayments and Unscheduled Reductions in
Commitments.
               (i) Maturity. The Loans shall mature on (x) with respect to Loans
the maturity of which have been extended in accordance with subsection 2.4A(ii),
the Extended Maturity Date, and (y) otherwise, the Original Maturity Date and,
in either case, any Loans then outstanding (together with accrued interest
thereon and fees in respect thereof) shall be due and payable on such date.
               (ii) Extension. Company may request, by delivering to
Administrative Agent a Notice of Extension (which notice Administrative Agent
shall promptly forward to each of the Lenders), on a date (the “Election Date”)
occurring no more than 60 nor fewer than 30 days prior to the Original Maturity
Date, that the maturity

35



--------------------------------------------------------------------------------



 



of up to 50% of the Loans outstanding on the Election Date be extended (the
“Extension”) to a date (the “Extended Maturity Date) that is not later than the
date three months following the Original Maturity Date and, if Company so
requests, then as of the Original Maturity Date, the maturity of such Loans
(allocated ratably among the Lenders) shall be extended until the Extended
Maturity Date so long as the following conditions shall be satisfied as of the
Original Maturity Date:
               (a) receipt by Administrative Agent for the account of the
Lenders of an extension fee equal to 1.25% of the aggregate principal amount of
the Loans subject to such extension, as well as all other fees, costs and
expenses payable by Company under and in respect of this Agreement on or prior
to the Original Maturity Date for the account of Administrative Agent or any of
the Lenders;
               (b) the representations and warranties contained herein and in
the other Loan Documents shall be true, correct and complete in all material
respects to the same extent as though made on and as of the Original Maturity
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date;
               (c) no event shall have occurred and be continuing or would
result from the Extension that would constitute an Event of Default or a
Potential Event of Default; and
               (d) Company shall have delivered to Administrative Agent an
Officer’s Certificate dated the Original Maturity Date confirming compliance
with the conditions set forth in clauses (b) and (c) of this subsection
2.4A(ii).
               (iii) Voluntary Prepayments. Company may, upon not less than one
Business Day’s prior written or telephonic notice, in the case of Alternate Base
Rate Loans, and three Business Days’ prior written or telephonic notice, in the
case of Eurodollar Rate Loans, in each case given to Administrative Agent by
12:00 Noon (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent (which written or
telephonic notice Administrative Agent will promptly transmit by telefacsimile
or telephone to each Lender), at any time and from time to time prepay any Loans
on any Business Day in whole or in part in an aggregate minimum amount of
$10,000,000 and integral multiples of $1,000,000 without premium or penalty;
provided, however, that Company shall pay any amounts payable pursuant to
subsection 2.6D in connection with any such prepayment other than at the
expiration of an Interest Period. Notice of prepayment having been given as
aforesaid, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein.

36



--------------------------------------------------------------------------------



 



               (iv) Voluntary Termination or Reduction of Commitments. Company
may, upon not less than one Business Day’s prior written or telephonic notice
confirmed in writing to Administrative Agent (which written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephonic
notice confirmed in writing to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Commitments; provided that any such partial reduction of the Commitments
shall be in an aggregate minimum amount of $10,000,000 and integral multiples of
$1,000,000 in excess of that amount. Company’s notice to Administrative Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Commitments shall be effective on the date specified in
Company’s notice.
               (v) Pre-Funding Date Syndicated Term Loan Commitments. On the
effective date of any Pre-Funding Date Syndicated Term Loan Commitments, the
Commitments shall be automatically reduced by an amount equal to the aggregate
principal amount of such Pre-Funding Date Syndicated Term Loan Commitments.
               (vi) Mandatory Reductions of Commitments. On the date of any
receipt by Company or any of its Subsidiaries after the Closing Date but on or
prior to the Funding Date of Net Cash Proceeds in respect of any
Prepayment/Reduction Event (other than an Asset Sale), the Commitments shall be
automatically reduced by an amount equal to the amount of such Net Cash
Proceeds.
               (vii) Mandatory Prepayments. Within five Business Days after the
receipt by Company or any of its Subsidiaries of Net Cash Proceeds in respect of
any Prepayment/Reduction Event occurring after the Funding Date, Company shall
prepay the Loans in an aggregate amount equal to 100% of such Net Cash Proceeds
without premium or penalty; provided, however, that Company shall pay any
amounts payable pursuant to subsection 2.6D in connection with any such
prepayment other than at the expiration of an Interest Period.
               (viii) Application of Prepayments. Any prepayment of Loans shall
be applied first to Alternate Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Company pursuant to subsection
2.6D.
               (ix) Effect of Termination or Reduction. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Pro Rata Shares; provided, however, that any reduction in the
Commitments made pursuant to subsection 2.4A(v) shall be applied first, ratably,
to the Commitments of Credit Suisse and Citibank, N.A. (or their respective
Affiliates), until an aggregate of $4,000,000,000

37



--------------------------------------------------------------------------------



 



of their Commitments shall have been so reduced pursuant to such subsection, and
then ratably among the Lenders (including Credit Suisse and Citibank, N.A. and
their respective Affiliates) in accordance with their respective Pro Rata
Shares.
          B. General Provisions Regarding Payments.
               (i) Manner and Time of Payment. All payments by Company of
principal, interest, fees and other Obligations hereunder and under the Notes
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 Noon (New York City time) on the date
due at the Funding and Payment Office for the account of Lenders; funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.
               (ii) Application of Payments to Principal and Interest. Except as
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest before application to
principal.
               (iii) Apportionment of Payments. Except as provided above with
respect to the ticking fees of Defaulting Lenders, aggregate principal, interest
and fee payments in respect of Loans and Commitments shall be apportioned
proportionately to Lenders’ respective Pro Rata Shares. Administrative Agent
shall promptly distribute to each Lender, at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request, its Pro Rata Share of all such payments received by
Administrative Agent when received by Administrative Agent and the fees of such
Lender when received by Administrative Agent pursuant to subsection 2.3.
Notwithstanding the foregoing provisions of this subsection 2.4B(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Alternate Base Rate Loans in lieu of its Pro Rata Share of
any Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
               (iv) Payments on Business Days. Except as otherwise expressly
provided herein, whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder.

38



--------------------------------------------------------------------------------



 



               (v) Notation of Payment. Each Lender agrees that before disposing
of any Note held by it, or any part thereof (other than by granting
participations therein), that Lender will make a notation thereon of all Loans
evidenced by that Note and all principal payments previously made thereon and of
the date to which interest thereon has been paid; provided that the failure to
make (or any error in the making of) a notation of any Loan made under such Note
shall not limit or otherwise affect the obligations of Company hereunder or
under such Note with respect to any Loan or any payments of principal or
interest on such Note.
          C. Payments Under Subsidiary Guaranty. All payments received by
Administrative Agent under the Subsidiary Guaranty shall be applied promptly
from time to time by Administrative Agent in the following order of priority:
               (i) to the payment of the costs and expenses of any collection or
other realization under the Subsidiary Guaranty, including reasonable
compensation to Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by Administrative Agent in
connection therewith, all in accordance with the terms of this Agreement and the
Subsidiary Guaranty;
               (ii) thereafter, to the extent of any excess such payments, to
the payment of all other Guarantied Obligations (as defined in the Subsidiary
Guaranty) for the ratable benefit of the holders thereof; and
               (iii) thereafter, to the extent of any excess such payments, to
the payment to the applicable Subsidiary Guarantor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
          2.5 Use of Proceeds
          A. Loans. The proceeds of the Loans made on the Funding Date shall be
used solely to finance, in part, the Acquisition and the Refinancing and to pay
fees and expenses in connection with the Transactions.
          B. Margin Regulations. No portion of the proceeds of any borrowing
under this Agreement shall be used by Company or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.
          2.6 Special Provisions Governing Eurodollar Rate Loans

39



--------------------------------------------------------------------------------



 



          Notwithstanding any other provision of this Agreement to the contrary,
the following provisions shall govern with respect to Eurodollar Rate Loans as
to the matters covered:
          A. Determination of Applicable Interest Rate. As soon as practicable
after 11:00 A.M. (London time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.
          B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Company with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by Company.
          C. Illegality of Eurodollar Rate Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Administrative Agent) that the making, maintaining or
continuation of its Eurodollar Rate Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order which came into effect after the Closing Date (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telefacsimile or by
telephone confirmed in writing) to Company and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (a) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) an Alternate Base Rate Loan, (c) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with

40



--------------------------------------------------------------------------------



 



respect to the Affected Loans or when required by law, and (d) the Affected
Loans shall automatically convert into Alternate Base Rate Loans on the date of
such termination. Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Company shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.
          D. Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by that Lender (which
request shall set forth in reasonable detail the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by that Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds, but
excluding loss of profit) which that Lender may sustain: (i) if for any reason
(other than a default by that Lender) a borrowing of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request for conversion or continuation,
(ii) if any prepayment (including any prepayment pursuant to subsection
2.4A(iii) or 2.4A(vii) or by virtue of the replacement of any Lender pursuant to
subsection 2.8B or 10.6B) or other principal payment or any conversion of any of
its Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan, (iii) if any prepayment of any of its Eurodollar
Rate Loans is not made on any date specified in a notice of prepayment given by
Company, or (iv) as a consequence of any other default by Company in the
repayment of its Eurodollar Rate Loans when required by the terms of this
Agreement.
          E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of that Lender; provided, that such
making, carrying or transferring Eurodollar Rate Loans does not result in any
costs or taxes to Company pursuant to subsection 2.7.
          F. Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this subsection 2.6 and
under subsection 2.7A shall be made as though that Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to the definition of
Eurodollar Rate in an amount equal to the amount of such Eurodollar Rate Loan
and having a maturity comparable to the relevant Interest Period and through the
transfer of such

41



--------------------------------------------------------------------------------



 



Eurodollar deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.6 and under subsection 2.7A.
          G. Eurodollar Rate Loans After Default. After the occurrence of and
during the continuation of a Potential Event of Default or an Event of Default
if notified by Administrative Agent or the Requisite Lenders, (i) Company may
not elect to have a Loan be made or maintained as, or converted to, a Eurodollar
Rate Loan after the expiration of any Interest Period then in effect for that
Loan and (ii) subject to the provisions of subsection 2.6D, any Notice of
Borrowing of Eurodollar Loans or Notice of Conversion/Continuation which would
result in Eurodollar Loans being outstanding given by Company with respect to a
requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Company.
          2.7 Increased Costs; Taxes; Capital Adequacy
          A. Compensation for Increased Costs and Taxes. Subject to the
provisions of subsection 2.7B (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a Governmental
Authority, in each case that becomes effective after the date hereof (and, for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, are deemed
to have gone into effect and adopted after the date hereof), or compliance by
such Lender with any guideline, request or directive issued or made after the
date hereof by any Governmental Authority (whether or not having the force of
law):
               (i) subjects such Lender (or its applicable lending office) to
any additional Tax (other than any Tax on the Overall Net Income of such Lender)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder;
               (ii) imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, FDIC insurance or similar requirement against assets
held by,

42



--------------------------------------------------------------------------------



 



or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or
               (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the interbank Eurodollar market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Company shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder; provided that
Company shall not be required to compensate a Lender pursuant to this subsection
for any increased cost or reduction incurred more than 180 days prior to the
date that such Lender notifies Company of such change giving rise to such
increased cost or reduction and of such Lender’s intention to claim compensation
therefor; provided, further, that, if such change giving rise to such increased
cost or reduction is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this subsection 2.7A, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
          B. Withholding of Taxes.
               (i) Payments to Be Free and Clear. All sums payable by Company
under this Agreement and the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the Overall Net Income
of any Lender or a Tax measured by or imposed as a result of the extent and
nature of a Lender’s activities, assets, liabilities, leverage, other exposures
to risk or other similar factors) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Company or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.
               (ii) Grossing-Up of Payments. If Company or any other Person is
required by law to make any deduction or withholding on account of any such Tax

43



--------------------------------------------------------------------------------



 



from any sum paid or payable by Company to Administrative Agent or any Lender
under any of the Loan Documents:
               (a) Company shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Company becomes
aware of it;
               (b) Company shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender;
               (c) the sum payable by Company in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and
               (d) within 30 days after paying any sum from which it is required
by law to make any deduction or withholding, and within 30 days after the due
date of payment of any Tax which it is required by clause (b) above to pay,
Company shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;
provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change in any law,
treaty or governmental rule, regulation or order, or any change therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a Governmental Authority, in each case that becomes
effective after the date hereof (in the case of each Lender listed on the
signature pages hereof) or after the date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender)
affecting any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date of this Agreement or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender. With respect to FATCA, any regulations or official
interpretations issued after the date hereof (in the case of each Lender listed
on the signature pages hereof) or after the date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
shall be considered as law in effect on such date, as the case may be.

44



--------------------------------------------------------------------------------



 



               (iii) Evidence of Exemption From Withholding Tax.
               (a) Each Lender that is not a United States person as defined in
Section 7701(a)(30) of the Internal Revenue Code (for purposes of this
subsection 2.7B(iii), a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to Company, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of Internal Revenue Service
Form W-8BEN, Form W-8ECI or Form W-8IMY, as the case may be (or any successor
forms), properly completed and duly executed by such Lender, together with any
other certificate or statement of exemption required under the Internal Revenue
Code or the regulations issued thereunder to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents or (2) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN or W-8IMY (or any successor form), properly
completed and duly executed by such Lender, together with any other certificates
or statements of exemption requested by Company required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest payable under any of the
Loan Documents. Each Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Internal Revenue Code shall deliver to
Administrative Agent for transmission to Company, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as it may be
necessary in the determination of Company or Administrative Agent (each in the
reasonable exercise of its discretion), two copies of executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by Company or
Administrative Agent as will enable Company or Administrative Agent, as the case
may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
               (b) Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time
after the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly (1) deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY, as the case may be, or a

45



--------------------------------------------------------------------------------



 



Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN or W-8IMY, as the case may be, properly completed and duly
executed by such Lender, together with any other certificates or statements of
exemption requested by Company required in order to confirm or establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Loan Documents or
(2) notify Administrative Agent and Company of its inability to deliver any such
forms, certificates or other evidence.
               (c) Company shall not be required to pay any additional amount to
any Lender under clause (c) of subsection 2.7B(ii) if such Lender shall have
failed to satisfy the requirements of clause (a), (b)(1) or (d) of this
subsection 2.7B(iii); provided that if such Lender shall have satisfied the
requirements of subsection 2.7B(iii)(a) on the Closing Date (in the case of each
Lender listed on the signature pages hereof) or on the date of the Assignment
Agreement pursuant to which it became a Lender (in the case of each other
Lender), nothing in this subsection 2.7B(iii)(c) shall relieve Company of its
obligation to pay any additional amounts pursuant to clause (c) of subsection
2.7B(ii) in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a).
               (d) If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this subsection 2.7B(iii)(d), FATCA shall include any regulations or
official interpretations thereof.
          C. Capital Adequacy Adjustment. If any Lender shall have determined
that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a

46



--------------------------------------------------------------------------------



 



consequence of, or with reference to, such Lender’s Loans or Commitments or
other obligations hereunder with respect to the Loans to a level below that
which such Lender or such controlling corporation could have achieved but for
such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction; provided that Company
shall not be required to compensate a Lender pursuant to this subsection for any
reduction incurred more than 180 days prior to the date that such Lender
notifies Company of such change giving rise to such reduction and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
such change giving rise to such reduction is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such additional amounts, which statement shall
be conclusive and binding upon all parties hereto absent manifest error.
          D. Refund and Contest. If Administrative Agent or any Lender receives
a refund with respect to Tax deducted, withheld or paid by Company and with
respect to which Company has been required to and has paid an additional amount
under this subsection 2.7, which in the good faith judgment of such Lender is
allocable to such deduction, withholding or payment, it shall promptly pay such
refund, together with any other amount paid by Company in connection with such
refunded Tax and any interest paid by the relevant Governmental Authority with
respect to such refund, to Company, net of all unreimbursed out-of-pocket
expenses of such Lender incurred in obtaining such refund, provided, however,
that Company agrees to promptly return such refund to Administrative Agent or
the applicable Lender, as the case may be, if it receives notice from
Administrative Agent or applicable Lender that such Administrative Agent or
Lender is required to repay such refund. Each of Administrative Agent and such
Lender agrees that it will contest such Tax or liabilities paid by Company if
Administrative Agent or such Lender determines, in its sole discretion, that it
would not be materially disadvantaged or prejudiced as a result of such contest.
          2.8 Obligation of Lenders to Mitigate; Replacement
          A. Mitigation. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering the Loans of such
Lender becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under subsection 2.7, it will, to
the extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, use reasonable efforts (i) to make,
issue, fund or maintain the Commitments of such Lender or the affected Loans of
such Lender through another lending office of such Lender, or (ii) take such
other measures as such Lender may deem reasonable, which may include assignment
of its rights and obligations hereunder to another of

47



--------------------------------------------------------------------------------



 



its offices, branches or affiliates, if as a result thereof the circumstances
which would cause such Lender to be an Affected Lender would cease to exist or
the additional amounts which would otherwise be required to be paid to such
Lender pursuant to subsection 2.7 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Commitments or Loans through such other lending office or
in accordance with such other measures, including assignment, as the case may
be, would not otherwise materially adversely affect such Commitments or Loans or
the interests of such Lender; provided that such Lender will not be obligated to
utilize such other lending office pursuant to this subsection 2.8 unless Company
agrees to pay all reasonable incremental expenses incurred by such Lender as a
result of utilizing such other lending office as described in clause (i) above.
A certificate as to the amount of any such expenses payable by Company pursuant
to this subsection 2.8 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Company (with a copy to
Administrative Agent) shall be conclusive absent manifest error.
          B. Replacement. In the event of (a) a refusal by a Lender to consent
to a proposed change, waiver, discharge or termination with respect to this
Agreement which has been approved by Requisite Lenders (but requires consent of
all Lenders) as provided in subsection 10.6, (b) any Lender becomes an Affected
Lender or requests compensation under subsection 2.7A or 2.7C, (c) Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to subsection 2.7B, or (d) any
Lender becomes a Defaulting Lender, then Company may, at its sole expense and
effort, replace such Lender (a “Replaced Lender”) with one or more Eligible
Assignees (collectively, the “Replacement Lender”) reasonably acceptable to
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this subsection 2.8 the Replacement Lender shall enter into one or more
Assignment Agreements pursuant to subsection 10.1B (and with all fees payable
pursuant to such subsection 10.1B to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the outstanding Loans and
Commitments of the Replaced Lender and, in connection therewith, shall pay to
the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender and (B) an amount equal to all accrued, but
theretofore unpaid, fees owing to the Replaced Lender with respect thereto and
(ii) all obligations (including without limitation all such amounts, if any,
owing under subsection 2.6D) of Company owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid), shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
the execution of the respective Assignment Agreements and the acceptance thereof
by Administrative Agent pursuant to subsection 10.1B, the payment of amounts
referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by Company, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder
except with respect to indemnification provisions under this Agreement which by
the terms of this Agreement survive the termination of this Agreement, which
indemnification provisions shall survive as to such Replaced Lender. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or

48



--------------------------------------------------------------------------------



 



otherwise, the circumstances entitling Company to require such assignment and
delegation cease to apply.
     Section 3. [RESERVED]
     Section 4. CONDITIONS PRECEDENT
          The obligation of Lenders to make Loans is subject to the satisfaction
of the following conditions.
          4.1 Conditions to Effectiveness
          The effectiveness of this Agreement is subject to the satisfaction of
each of the following conditions:
          A. Loan Documents. On or before the Closing Date, ESRX and Aristotle
shall deliver to Administrative Agent the following with respect to ESRX or
Aristotle, as the case may be, each, unless otherwise noted, dated the Closing
Date:
               (i) Certified copies of the Certificate or Articles of
Incorporation (or equivalent organizational documents) of such Person, together
with a good standing certificate from the Secretary of State of its jurisdiction
of organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each dated a
recent date prior to the Closing Date;
               (ii) Copies of the Bylaws (or equivalent organizational
documents) of such Person, certified as of the Closing Date by such Person’s
secretary or an assistant secretary or an equivalent officer;
               (iii) Resolutions of the Board of Directors or managing member of
such Person approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, certified as of the Closing Date by
the secretary or an assistant secretary of such Person as being in full force
and effect without modification or amendment;
               (iv) Signature and incumbency certificates of the officers of
such Person executing the Loan Documents to which it is a party; and

49



--------------------------------------------------------------------------------



 



               (v) Executed originals of this Agreement.
          B. No Material Adverse Effect. Since December 31, 2010, no event or
events, adverse condition or change in or affecting Company that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect shall have occurred.
          C. Opinions of Counsel. Administrative Agent shall have received
originally executed copies of one or more favorable written opinions of (A) a
deputy general counsel or general counsel of Company and (B) Skadden, Arps,
Slate, Meagher & Flom LLP, special New York counsel for ESRX and Aristotle, each
in form and substance reasonably satisfactory to Administrative Agent and its
counsel and the Lenders, dated as of the Closing Date and setting forth
substantially the matters as Administrative Agent acting on behalf of Lenders
may reasonably request.
          D. Fees and Expenses. Company shall have paid to Administrative Agent,
for distribution (as appropriate) to Agents and Lenders, all fees payable by
Company on or prior to the Closing Date, the expenses referred to in subsection
10.2 for which invoices have been received prior to the Closing Date and any
other amounts due to Agents and Lenders on or before the Closing Date.
          E. Representations and Warranties; Performance of Agreements. Company
shall have delivered to Administrative Agent an Officer’s Certificate, in form
and substance reasonably satisfactory to Administrative Agent, to the effect
that the representations and warranties in Section 5 hereof are true, correct
and complete in all material respects on and as of the Closing Date to the same
extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that Company shall have performed
in all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the
Closing Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent.
          4.2 Conditions Precedent to Funding
          The obligations of Lenders to make Loans on the Funding Date (which
date shall in no event be later than April 20, 2012, as such date may be
extended on up to two occasions for up to an additional six months in total in
accordance with Section 7.1(b)(ii) of the Merger Agreement (the “Outside Date”))
are subject to the following conditions precedent:
          A. Closing Date. The Closing Date shall have occurred.

50



--------------------------------------------------------------------------------



 



          B. No Merger Agreement Material Adverse Effect. Since December 31,
2010, there shall not have occurred any change, event, circumstance or
development that, individually or in the aggregate, has had, or would reasonably
be expected to have a Merger Agreement Material Adverse Effect on the Specified
Group.
          C. Loan Documents. On or before the Funding Date, Company shall have
caused each Loan Party to deliver to Administrative Agent each of the documents
referred to in subsection 4.1A with respect to such Loan Party as well as
Subsidiary Guaranties executed and delivered by Medco, ESRX and the existing
Domestic Subsidiaries of Company on the Funding Date (other than Subsidiaries of
Medco and Exempt Subsidiaries).
          D. Opinions of Counsel to Loan Parties. Administrative Agent shall
have received originally executed copies of one or more favorable written
opinions of (A) a deputy general counsel or general counsel of Company and
(B) Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel for Loan
Parties, each dated as of the Funding Date and substantially consistent in form
and scope (but covering all the Loan Parties and the Transactions to occur on
the Funding Date) with the opinions delivered pursuant to subsection 4.1C.
          E. Payment of Fees and Expenses. Company shall have paid to
Administrative Agent, for distribution (as appropriate) to Agents and Lenders,
all fees payable by Company on or prior to the Funding Date, the expenses
referred to in subsection 10.2 for which invoices have been received prior to
the Funding Date and any other amounts due to Agents and Lenders on or before
the Funding Date.
          F. Delivery of Notice. Administrative Agent shall have received before
the Funding Date, in accordance with the provisions of subsection 2.1B, an
executed Notice of Borrowing, signed by the chief financial officer or the
treasurer or controller of Company or by any officer of Company designated by
any of the above-described officers on behalf of Company.
          G. Consummation of the Transactions. The Acquisition and the other
Transactions shall be consummated on the Funding Date simultaneously with the
funding of the Loans in accordance with the terms of the Merger Agreement. The
Merger Agreement shall not have been amended in any respect that is material and
adverse to the Lenders without the Joint Lead Arrangers’ prior written consent
(such consent not to be unreasonably withheld or delayed).
          H. Historical Financial Information. Company shall have delivered to
Administrative Agent financial statements of ESRX and Medco consisting of (a) if
the Funding Date shall occur on or after March 31, 2012, consolidated audited
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of ESRX and Medco as of the end of and for the 2011 fiscal year
and (b) consolidated unaudited balance sheets and related statements of, income
stockholders’ equity and cash flows as of the end of and for each quarterly
period ended after the Closing Date and at least 45 days prior to the Funding
Date.

51



--------------------------------------------------------------------------------



 



          I. Pro Forma Financial Information. Company shall have delivered to
the Joint Lead Arrangers financial statements consisting of a pro forma
consolidated balance sheet and related pro forma consolidated statements of
income of Company as of and for the twelve-month period ending on the last day
of the most recently completed four-Fiscal Quarter period for which financial
statements have been delivered pursuant to subsection 4.2H, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements).
          J. Solvency. Administrative Agent shall have received a certificate in
substantially the form of Exhibit V annexed hereto from the chief financial
officer of Company certifying that Company and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are Solvent.
          K. Know Your Customer and Anti-Money Laundering Rules. The Lenders
shall have received, at least five Business Days in advance of the Funding Date,
all documentation and other information required by bank regulatory authorities
and requested by the Lenders at least 10 Business Days in advance of the Funding
Date under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.
          L. Representations and Warranties.
               (i) The representations and warranties contained in subsections
5.1A, 5.2A, 5.2B, 5.2D, 5.9, 5.10 and 5.14 shall be true, correct and complete
in all material respects on and as of the Funding Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date; and
               (ii) Such of the representations and warranties made by or on
behalf of Medco and its Subsidiaries in the Merger Agreement as are material to
the interests of the Lenders, but only to the extent that ESRX (or any of its
Affiliates) has the right to terminate its obligations under the Merger
Agreement as a result of a breach of such representations in the Merger
Agreement or the right not to elect to consummate the Acquisition, shall be true
and correct in all material respects.
          M. No Default. No event shall have occurred and be continuing or would
result from the consummation of the borrowing contemplated by the Notice of
Borrowing that would constitute an Event of Default pursuant to subsection 8.1,
8.2, 8.6 or 8.7.

52



--------------------------------------------------------------------------------



 



     Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders to enter into this Agreement and to make
the Loans, Company represents and warrants to each Lender, on the date of this
Agreement and on the Funding Date, that the following statements are true,
correct and complete:
          5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
          A. Organization and Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1 annexed hereto. Each Loan Party has all requisite
corporate or other power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
          B. Qualification and Good Standing. Each Loan Party is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to have a Material Adverse Effect.
          C. Conduct of Business. Company and its Subsidiaries are engaged only
in the businesses permitted to be engaged in pursuant to subsection 7.10.
          D. Subsidiaries. All of the Subsidiaries of Company are identified in
Schedule 5.1 annexed hereto, as said Schedule 5.1 may be supplemented from time
to time pursuant to the provisions of subsection 6.1(xi). The capital stock or
other interests of each of the Subsidiaries of Company identified in
Schedule 5.1 annexed hereto (as so supplemented) are duly authorized, validly
issued, fully paid and nonassessable and free and clear of all liens except
liens created by the Loan Documents and liens permitted thereunder and none of
such capital stock constitutes Margin Stock. Each of the Subsidiaries of Company
identified in Schedule 5.1 annexed hereto (as so supplemented) is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
corporate or other power and authority to own and operate its properties and to
carry on its business as now conducted and as proposed to be conducted and is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, in each case except where failure to be so qualified or in good
standing or a lack of such corporate or other power and authority has not had
and is not reasonably expected to have a Material Adverse Effect. Schedule 5.1
annexed hereto (as so supplemented) correctly sets forth the ownership interest
of Company and each of its Subsidiaries in each of the Subsidiaries of Company
identified therein.

53



--------------------------------------------------------------------------------



 



          5.2 Authorization of Borrowing, Etc.
          A. Authorization of Borrowing. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary corporate or
other equivalent action on the part of each Loan Party that is a party thereto.
          B. No Conflict. The execution, delivery and performance by Loan
Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not (i) violate the
Certificate or Articles of Incorporation or Bylaws (or other organizational
documents) of Company or any of its Subsidiaries, (ii) violate any provision of
any law or any governmental rule or regulation applicable to Company or any of
its Subsidiaries, or any order, judgment or decree of any court or other agency
of government binding on Company or any of its Subsidiaries, (iii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Company or any of its
Subsidiaries, (iv) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Company or any of its Subsidiaries, or
(v) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Funding Date and disclosed in writing to Lenders, which in the case of clauses
(ii), (iii) and (v), individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
          C. Governmental Consents. The execution, delivery and performance by
Loan Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except as have not resulted, and would not reasonably
be expected to result, in a Material Adverse Effect.
          D. Binding Obligation. This Agreement has been duly executed and
delivered by each of ESRX and Aristotle, and each other Loan Document has been
or will be duly executed and delivered by each Loan Party that is to be a party
thereto and is or, when executed, will be the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and (iii) an
implied covenant of good faith and fair dealing.
          5.3 Financial Condition
          Company has heretofore delivered to Lenders, at Lenders’ request,
(i) the audited financial statements (including balance sheets and statements of
operations, stockholders’ equity

54



--------------------------------------------------------------------------------



 



and cash flows) of Company and its Subsidiaries for the fiscal year ended
December 31, 2010 and (ii) the unaudited financial statements (including balance
sheets and statements of operations, stockholders’ equity and cash flows) of
Company and its Subsidiaries for the fiscal quarters ending at least 45 days
prior to the Closing Date. All such statements were prepared in conformity with
GAAP and fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the date thereof and the results of operations and cash flows (on a consolidated
basis) of the entities described therein for the period then ended. Company does
not (and will not immediately following the Closing Date) have any Contingent
Obligation, contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that is not reflected in the foregoing
financial statements or the notes thereto other than those incurred in the
ordinary course of business or otherwise that individually or in the aggregate
have not had and would not reasonably be expected to have a Material Adverse
Effect.
          5.4 No Material Adverse Change
          Since December 31, 2010, no event or events, adverse condition or
change that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect has occurred.
          5.5 Title to Properties; Liens
          Company and its Subsidiaries have (i) good title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets necessary or useful for the conduct of their business, in each case
except for assets disposed of since the date of the most recent financial
statements received by Administrative Agent in the ordinary course of business
or as otherwise permitted under subsection 7.5 and except where failure to have
such title would not, individually or in the aggregate, have a Material Adverse
Effect. Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens.
          5.6 Litigation; Adverse Facts
          Except as set forth on Schedule 5.6, there are no actions, suits,
proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority (including any Environmental
Claims) that are pending or, to the knowledge of Company, threatened against or
affecting Company or any of its Subsidiaries or any property, license or
registration of Company or any of its Subsidiaries and that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including those involving the

55



--------------------------------------------------------------------------------



 



licensing or registration relating to the pharmaceutical and healthcare services
provided by Company and its Subsidiaries and Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.
          5.7 Payment of Taxes
          Except to the extent permitted by subsection 6.3, (i) all tax returns
and reports of Company and its Subsidiaries required to be filed by any of them
have been timely filed, and (ii) all Taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon
Company and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable, except for Taxes that are being contested in good faith by
appropriate proceedings for which Company or relevant Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP, and in
either case, to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Company knows of no proposed
material Tax assessment against Company or any of its Subsidiaries which is not
being actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings; provided that reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.
          5.8 Performance of Agreements
          Neither Company nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
          5.9 Governmental Regulation
          Neither Company nor any of its Subsidiaries is an “investment company”
under the Investment Company Act of 1940.
          5.10 Securities Activities

56



--------------------------------------------------------------------------------



 



          Neither Company nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
          5.11 Employee Benefit Plans
          A. Except as would not reasonably be expected to result in a Material
Adverse Effect, Company and each of its Subsidiaries are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan
sponsored by any of them and have performed all their respective obligations
under each Employee Benefit Plan sponsored by any of them.
          B. No ERISA Event that would reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur.
          C. As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which if amortized over ten years, would not
reasonably be expected, after considering the financial condition of all
relevant ERISA Affiliates who could have liability in respect of such
liabilities, to result in a Material Adverse Effect.
          D. For each Multiemployer Plan as of the most recent valuation date
for which an actuarial report has been received, the potential liability of
Company, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, would not reasonably be expected to result in a Material
Adverse Effect.
          5.12 Environmental Protection
          No event or condition has occurred or is occurring with respect to
Company or any of its Subsidiaries relating to any Environmental Law, that
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



          5.13 Employee Matters
          There is no strike or work stoppage in existence or threatened
involving Company or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.
          5.14 Solvency
          Company and its Subsidiaries, on a consolidated basis, are and, upon
the incurrence of any Obligations by Company or any of its Subsidiaries on any
date on which this representation is made, will be Solvent.
          5.15 Disclosure
          No representation or warranty of Company or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact (known to Company in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made; provided, that no representation is made as to projections or pro forma
financial information except as set forth in the next sentence. Any projections
and pro forma financial information contained in such materials are based upon
good faith estimates and assumptions believed by Company to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
          5.16 OFAC
          Neither Company nor any of its Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
          5.17 USA Patriot Act

58



--------------------------------------------------------------------------------



 



          Company and each of its Subsidiaries is in compliance in all material
respects with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
     Section 6. COMPANY’S AFFIRMATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations, unless Requisite Lenders shall otherwise give prior
written consent, Company shall perform, and shall cause each of its Subsidiaries
to perform, all covenants in this Section 6.
          6.1 Financial Statements and Other Reports
          Company will maintain, and cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Company will deliver to Administrative Agent and Lenders:
               (i) Quarterly Financial: as soon as available and in any event
within 45 days after the end of each Fiscal Quarter, the consolidated balance
sheets of Company and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of operations, changes in stockholders’
equity and cash flows of Company and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and certified by the chief financial officer of Company
that they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments;
               (ii) Year-End Financial: as soon as available and in any event
within 90 days after the end of each Fiscal Year, the consolidated balance
sheets of Company and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of operations, changes in stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in

59



--------------------------------------------------------------------------------



 



comparative form the corresponding figures for the previous Fiscal Year, with a
report thereon of PricewaterhouseCoopers LLP or other independent certified
public accountants of recognized national standing selected by Company and
satisfactory to Administrative Agent, which report shall be un-qualified, shall
express no doubts about the ability of Company and its Subsidiaries to continue
as a going concern, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
               (iii) Officer’s and Compliance Certificates: together with each
delivery of the consolidated financial statements of Company and its
Subsidiaries pursuant to subdivisions (i) and (ii) above, (a) an Officer’s
Certificate of Company stating that the signer has reviewed the terms of this
Agreement and has made, or caused to be made under his/her supervision, a review
in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in Section 7;
               (iv) Reconciliation Statements: if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements most recently delivered pursuant to subsection 5.3
or this subsection 6.1, the consolidated financial statements of Company and its
Subsidiaries delivered pursuant to subdivisions (i) or (ii) of this subsection
6.1 will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of financial statements pursuant to subdivision (i) or
(ii) of this subsection 6.1 following such change, a written statement of the
chief accounting officer or chief financial officer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in subsection 7.4) which would
have resulted if such financial statements had been prepared without giving
effect to such change;
               (v) Accountants’ Certification: together with each delivery of
consolidated financial statements of Company and its Subsidiaries pursuant to

60



--------------------------------------------------------------------------------



 



subdivision (ii) above, a written statement by the independent certified public
accountants giving the report thereon stating whether, in connection with their
audit examination, any condition or event that constitutes an Event of Default
or Potential Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; provided that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination;
               (vi) SEC Filings and Press Releases: promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Company to its security holders
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the SEC or any governmental or private regulatory
authority (other than filings in the ordinary course of business to maintain
Company’s licenses and permits), and (c) all press releases and other statements
made available generally by Company or any of its Subsidiaries to the public
concerning material developments in the business of Company or any of its
Subsidiaries; provided that such financial statements, reports, press releases
and other documents shall be deemed delivered if delivered electronically to
Administrative Agent;
               (vii) Events of Default, Etc.: promptly upon any officer of
Company obtaining knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default or (b) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, (x) on or prior to the Funding Date, a Material Adverse Effect or a
Merger Agreement Material Adverse Effect or (y) after the Funding Date, a
Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, event or condition, and what action Company
has taken, is taking and proposes to take with respect thereto;
               (viii) Litigation or Other Proceedings: promptly upon any officer
of Company obtaining knowledge of (a) the institution of any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting Company or any of its
Subsidiaries or any property, license or registration of Company or any of its
Subsidiaries (collectively, “Proceedings”) not previously disclosed in writing
by Company to Lenders or (b) any material development in any Proceeding that, in
any case:

61



--------------------------------------------------------------------------------



 



               (1) could reasonably be expected to have (x) on or prior to the
Funding Date, a Material Adverse Effect or a Merger Agreement Material Adverse
Effect or (y) after the Funding Date, a Material Adverse Effect; or
               (2) seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby; written notice thereof together with such other information
as may be reasonably available to Company to enable Lenders and their counsel to
evaluate such matters;
               (ix) ERISA Events: promptly upon Company becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event that would reasonably
be expected to result in (x) on or prior to the Funding Date, a Material Adverse
Effect or a Merger Agreement Material Adverse Effect or (y) after the Funding
Date, a Material Adverse Effect, a written notice specifying the nature thereof,
what action Company, any of its Subsidiaries or, to the knowledge of Company,
any of their respective ERISA Affiliates, has taken, is taking or proposes to
take with respect thereto and, when known by Company, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;
               (x) ERISA Notices: with reasonable promptness, copies of (a) all
notices received by Company, any of its Subsidiaries or, to the knowledge of
Company, any of their respective ERISA Affiliates, from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
(x) on or prior to the Funding Date, a Material Adverse Effect or a Merger
Agreement Material Adverse Effect or (y) after the Funding Date, a Material
Adverse Effect; and (b) such other documents or governmental reports or filings
reasonably available to Company or any of its Subsidiaries relating to any
Pension Plan as Administrative Agent shall reasonably request;
               (xi) New Subsidiaries: promptly upon any Person becoming a
Subsidiary of Company, a written notice setting forth with respect to such
Person (a) the date on which such Person became a Subsidiary of Company and
(b) all of the data required to be set forth in Schedule 5.1 annexed hereto with
respect to all Subsidiaries of Company (it being understood that such written
notice shall be deemed to supplement Schedule 5.1 annexed hereto for all
purposes of this Agreement);
               (xii) Licensing, Registration and Accreditation: with reasonable
promptness, information regarding proceedings regarding any licensing,
registration or accreditation of Company or a Subsidiary by or with any
governmental body or the Joint Commission Accreditation of Healthcare
Organizations, if failure to obtain or maintain such license, registration or
accreditation could reasonably be expected to have a Material Adverse Effect;
and

62



--------------------------------------------------------------------------------



 



               (xiii) Other Information: with reasonable promptness, such other
information and data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender (including, without
limitation, all documents and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act).
          Information required to be delivered pursuant to subsections 6.1(i),
6.1(ii) and 6.1(vi) shall be deemed to have been delivered if such information,
or one or more annual, quarterly or other periodic reports containing such
information (or hyperlinks to such information), shall have been posted by
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access.
          6.2 Existence, Etc.
          Except as permitted under subsection 7.5, Company will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business,
except where the failure to do so would not have a Material Adverse Effect.
          6.3 Payment of Taxes and Claims
          Company will, and will cause each of its Subsidiaries to, pay all
material Taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.
          6.4 Maintenance of Properties; Insurance
          A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
necessary in the business of Company and its Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except for failures that could not reasonably be expected to result in
a Material Adverse Effect.

63



--------------------------------------------------------------------------------



 



          B. Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by companies of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
companies similarly situated in the industry.
          6.5 Inspection Rights
          Company shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent (on its behalf or
on behalf of any Lender), or if an Event of Default has occurred and is
continuing, the Lenders, to visit and inspect any of the properties of Company
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested (but no more than once annually if no Event of Default or Potential
Event of Default shall exist).
          6.6 Compliance With Laws, Etc.
          Company shall comply and operate in compliance, and shall cause each
of its Subsidiaries to comply and to operate in compliance, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including those involving licensing or registration
relating to the pharmaceutical and healthcare services provided by Company and
its Subsidiaries, ERISA, and Environmental Laws) at all times, noncompliance
with which could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect.
          6.7 Environmental Claims and Violations of Environmental Laws
          Except as could not reasonably be expected to cause, individually or
in the aggregate, a Material Adverse Effect, Company shall promptly take, and
shall use best efforts to cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by Company or its Subsidiaries and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder.

64



--------------------------------------------------------------------------------



 



          6.8 Execution of Subsidiary Guaranty by Certain Subsidiaries and
Future Subsidiaries
          A. Execution of Subsidiary Guaranty. In the event that any Person
becomes a Domestic Subsidiary of Company after the Funding Date (other than an
Exempt Subsidiary) or Company wishes an Exempt Subsidiary to be removed from
such category, Company will promptly notify Agents of that fact and cause such
Subsidiary to execute and deliver to Administrative Agent a counterpart of the
Subsidiary Guaranty. Without limiting the foregoing, Company shall promptly
(and, in any event, within 60 days) following the Acquisition cause the Domestic
Subsidiaries of Medco (other than any Exempt Subsidiary) to execute and deliver
to Administrative Agent a counterpart of the Subsidiary Guaranty.
          B. Subsidiary Charter Documents, Legal Opinions, Etc. Substantially
concurrent with the execution and delivery by a Subsidiary of the Subsidiary
Guaranty described under subsection 6.8A, Company shall deliver to
Administrative Agent, together with such Loan Documents, (i) certified copies of
such Subsidiary’s Certificate or Articles of Incorporation (or similar
organizational document), together with a good standing certificate from the
Secretary of State of the jurisdiction of its incorporation and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, each to be dated a recent date prior to their
delivery to Administrative Agent, (ii) a copy of such Subsidiary’s Bylaws (or
similar organizational document), certified by its secretary or an assistant
secretary or an equivalent officer as of a recent date prior to their delivery
to Administrative Agent, (iii) a certificate executed by the secretary or an
assistant secretary or an equivalent officer of such Subsidiary as to (a) the
fact that the attached resolutions of the Board of Directors or managing member
of such Subsidiary approving and authorizing the execution, delivery and
performance of the Subsidiary Guaranty are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such Subsidiary executing the Subsidiary Guaranty, and (iv) if requested by
Administrative Agent, a favorable opinion of counsel to such Subsidiary, in form
and substance reasonably satisfactory to Administrative Agent and its counsel,
as to (a) the due organization and good standing of such Subsidiary, (b) the due
authorization, execution and delivery by such Subsidiary of such Loan Documents,
(c) the enforceability of such Loan Documents against such Subsidiary, (d) such
other matters as Administrative Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to Administrative
Agent and its counsel.
          6.9 Separateness
          Each of Company and its Subsidiaries covenants and agrees with each
Lender that so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full, unless the Requisite Lenders shall otherwise consent in
writing, Company will satisfy, and cause each of its

65



--------------------------------------------------------------------------------



 



Subsidiaries to satisfy, customary corporate or limited liability company
formalities, including the maintenance of corporate and business records.
     Section 7. COMPANY’S NEGATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations, unless Requisite Lenders shall otherwise give prior
written consent, Company shall perform, and shall cause each of its Subsidiaries
to perform, all covenants in this Section 7.
          7.1 Indebtedness
          Company shall not permit its Subsidiaries which are not Subsidiary
Guarantors to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness in excess of an aggregate amount equal to 15% of Consolidated Net
Worth of Company as of the last day of the most recently ended Fiscal Quarter
for all such non-Subsidiary Guarantors, except for:
          (i) Indebtedness existing on the date hereof and set forth in
Schedule 7.1 and any refinancing, extension or renewals thereof to the extent
the principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such refinancing, extension
or renewal), and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased;
          (ii) Indebtedness under intercompany loans made to any such Subsidiary
by Company or any Subsidiary;
          (iii) Indebtedness up to an aggregate of $750.0 million incurred in
connection with a Permitted Receivables Transaction;
          (iv) Indebtedness which may be deemed to exist with respect to Hedge
Agreements;
          (v) Indebtedness that may exist in respect of deposits or payments
made by customers or clients of such Subsidiaries;

66



--------------------------------------------------------------------------------



 



          (vi) Indebtedness owed in respect of any netting services, overdrafts
and related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
          (vii) Indebtedness up to an aggregate of $200,000,000 incurred in
connection with or as a component of the purchase price of any property or that
was existing on any property or any Person acquired by such Subsidiary at the
time of acquisition thereof and assumed in connection with such acquisition
(other than Indebtedness issued in connection with, or in anticipation of, such
acquisitions), and any refinancing, extension or renewals thereof to the extent
the principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such refinancing, extension
or renewal), and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased; and
          (viii) Indebtedness incurred in connection with any Debt Offering that
reduces the Commitments hereunder.
          7.2 Prohibition on Liens
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Company or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file, or cause or cooperate with any other Person in filing any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:
               (i) Permitted Encumbrances;
               (ii) Liens described in Schedule 7.2 annexed hereto; provided,
that such Liens shall secure only those obligations it secures on the date
hereof and extensions, renewals, and replacement thereof that do not increase
the outstanding principal amount thereof;
               (iii) Any Lien existing on any property or asset prior to the
acquisition thereof by Company or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (B) such Lien shall not apply to any other
property or assets of Company or any Subsidiary and (C)

67



--------------------------------------------------------------------------------



 



such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
               (iv) Liens on fixed or capital assets acquired, constructed or
improved by Company or any Subsidiary, provided that (A) such security interests
secure Indebtedness incurred by Company or any Subsidiary Guarantor or otherwise
permitted by subsection 7.1, (B) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed 80% (100% of the Indebtedness if in the form of
a Capital Lease) of the cost of acquiring, constructing or improving such fixed
or capital assets and (D) such security interests shall not apply to any other
property or assets of Company or any Subsidiary;
               (v) deposits securing liabilities to insurance carriers under
insurance or self-insurance arrangements and regulatory restrictions imposed on
Insurance Subsidiaries;
               (vi) Liens arising in connection with Sale and Leaseback
Transactions permitted by subsection 7.7;
               (vii) Liens on any deposits, advances, contractual payments,
including implantation allowances, or escrows made or paid by Company or any
Subsidiary to or with customers or clients in the ordinary course of business;
               (viii) Liens of any Subsidiary in favor of Company or any
Subsidiary Guarantor;
               (ix) Liens incidental to the conduct of its business or the
ownership of its assets which were not incurred in connection with the borrowing
of money, and which do no in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business; and
               (x) Other Liens securing Indebtedness in an aggregate amount not
to exceed 15% of Consolidated Net Worth of Company and its Subsidiaries as of
the last day of the most recent Fiscal Quarter.
          7.3 Restricted Junior Payments

68



--------------------------------------------------------------------------------



 



          At any time that Company shall not have Investment Grade ratings,
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided, however, that (i) Restricted Junior Payments may be
made as required by the Merger Agreement to consummate the Mergers (as defined
therein), (ii) any Subsidiary may declare and pay dividends or make other
distributions ratably to its equity holders, (iii) so long as no Event of
Default or Potential Event of Default shall have occurred and be continuing or
would result therefrom, Company may repurchase its Capital Stock owned by
employees of Company or the Subsidiaries or make payments to employees of
Company or the Subsidiaries upon termination of employment in connection with
the exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees, (iv) Company may
pay dividends or make other distributions to its equity holders within 60 days
after the date of declaration thereof if at such date of declaration such
dividend or distribution would have been permitted by this subsection 7.3 and,
at the time thereof and after giving effect thereto, no other Event of Default
or Potential Event of Default shall have occurred and be continuing and
(v) other Restricted Junior Payments may be made in an aggregate amount not to
exceed $15,000,000.
          7.4 Financial Covenants
          A. Minimum Interest Coverage Ratio. Company shall not permit the ratio
of (i) Consolidated EBITDA minus (to the extent included therein) interest
income to (ii) Consolidated Interest Expense at the end of the four Fiscal
Quarter period ending on the last day of any Fiscal Quarter to be less than
3.5:1.0.
          B. Maximum Leverage Ratio. Company shall not permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter to exceed 3.5:1.0.
          7.5 Restriction on Fundamental Changes
          Company shall not, and shall not permit any of its Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sublease (as lessor or sublessor), transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of the
business, property or assets, whether now owned or hereafter acquired, of
Company and its Subsidiaries, taken as a whole, except:
               (i) so long as no Potential Event of Default or Event of Default
then exists or would exist immediately after giving effect thereto or would
result therefrom and subject to subsection 8.11, (A) Company and any Subsidiary
may merge with any other Person, provided that Company or such Subsidiary, as
the case may be, is the survivor of such merger or (B) if Company or such
Subsidiary is not the survivor of

69



--------------------------------------------------------------------------------



 



such merger, the survivor assumes all the obligations of Company or such
Subsidiary, as the case may be, under the Loan Documents to which such Person is
a party; provided that it is understood and agreed that notwithstanding the
foregoing, and whether or not a Potential Event of Default or Event of Default
then exists or would exist immediately after giving effect thereto, ESRX,
Aristotle and their respective Subsidiaries may consummate the Mergers (as
defined in the Merger Agreement), including, without limitation, the Aristotle
Merger (as defined in the Merger Agreement);
               (ii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to Company or to another
Subsidiary; and
               (iii) any Subsidiary may liquidate or dissolve if Company
determines in good faith that such liquidation or dissolution is in the best
interests of Company and is not materially disadvantageous to the Lenders.
          7.6 Fiscal Year
          Company shall not change its Fiscal Year-end from December 31.
          7.7 Sales and Leasebacks
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Company or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than Company or
any of its Subsidiaries) or (ii) which Company or any of its Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by Company or any of its Subsidiaries
to any Person (other than Company or any of its Subsidiaries) in connection with
such lease (any such transaction, a “Sale and Leaseback Transaction”) other than
any Sale and Leaseback Transaction if the Attributable Debt outstanding with
respect thereto, and with respect to all other Sale and Leaseback Transactions
consummated after the Closing Date, shall not exceed 10% of Consolidated Net
Worth of Company and its Subsidiaries as of the last day of the most recent
Fiscal Quarter.
          7.8 [Reserved]
          7.9 Transactions With Shareholders and Affiliates

70



--------------------------------------------------------------------------------



 



          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Company and any of its Wholly Owned Subsidiaries or between
any of its Wholly Owned Subsidiaries, (ii) reasonable and customary fees paid to
members of the Boards of Directors of Company and its Subsidiaries,
(iii) transactions with Receivables Entities pursuant to a Permitted Receivables
Transaction, (iv) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and other benefit plans, (v) loans or
advances to employees, officers, consultants or directors of Company or any
Subsidiary, (vi) the payment of fees and indemnities to directors, officers and
employees of Company and its Subsidiaries in the ordinary course of business and
(vii) any agreements with employees and directors entered into by Company or any
of its Subsidiaries in the ordinary course of business.
          7.10 Conduct of Business
          From and after the Closing Date, Company shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than (i) the
businesses engaged in by Company and its Subsidiaries on the Closing Date and
similar or related businesses or businesses ancillary thereto and (ii) such
other lines of business as may be consented to by Requisite Lenders.
     Section 8. EVENTS OF DEFAULT
          If any of the following conditions or events (“Events of Default”)
shall occur:
          8.1 Failure to Make Payments When Due
          Failure by Company to pay any principal of any Loan when due, whether
at stated maturity, by acceleration or otherwise; or failure by Company to pay
any interest on any Loan or any fee or any other amount due under this Agreement
within five days after the date due; or
          8.2 Default in Other Agreements
               (i) Failure of Company or any of its Subsidiaries to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an individual principal amount of $100,000,000
or more or

71



--------------------------------------------------------------------------------



 



with an aggregate principal amount of $100,000,000 or more, in each case beyond
the end of any grace period provided therefor; or (ii) breach or default by
Company or any of its Subsidiaries with respect to any other term of (a) one or
more items of Indebtedness or Contingent Obligations in the individual or
aggregate principal amounts referred to in clause (i) above or (b) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness or Contingent Obligation(s), if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness or
Contingent Obligation(s) (or a trustee on behalf of such holder or holders) to
cause, that Indebtedness or Contingent Obligation(s) to become or be declared
due and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise); or
          8.3 Breach of Certain Covenants
          Failure of Company to perform or comply with any term or condition
contained in subsections 2.5, 6.1(vii)(a) or 6.2 (with respect to Company’s
corporate existence) or Section 7 of this Agreement; or
          8.4 Breach of Warranty
          Any representation, warranty, certification or other statement made by
Company or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or
          8.5 Other Defaults Under Loan Documents
          Any Loan Party shall default in the performance of or compliance with
any term contained in this Agreement or any of the other Loan Documents, other
than any such term referred to in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after the
earlier of (i) an officer of Company or such Loan Party becoming aware of such
default or (ii) receipt by Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or
          8.6 Involuntary Bankruptcy; Appointment of Receiver, Etc.
               (i) A court having jurisdiction in the premises shall enter a
decree or order for relief in respect of Company or any of its Subsidiaries in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not vacated,

72



--------------------------------------------------------------------------------



 



discharged or stayed within 60 days of the entry thereof; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or
          8.7 Voluntary Bankruptcy; Appointment of Receiver, Etc.
               (i) Company or any of its Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Company or any of its Subsidiaries shall
make any assignment for the benefit of creditors; or (ii) Company or any of its
Subsidiaries shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the Board of Directors of Company or
any of its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or
          8.8 Judgments and Attachments
          Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $100,000,000 or
(ii) in the aggregate at any time an amount in excess of $100,000,000 (in either
case not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has not disputed coverage) shall be entered or filed against
Company or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or
          8.9 Dissolution

73



--------------------------------------------------------------------------------



 



          Any order, judgment or decree shall be entered against Company or any
of its Subsidiaries decreeing the dissolution or split up of Company or that
Subsidiary and such order shall remain undischarged or unstayed for a period in
excess of 60 days; or
          8.10 Employee Benefit Plans
          There shall occur one or more ERISA Events which individually or in
the aggregate results in or could reasonably be expected to result in a Material
Adverse Effect; or
          8.11 Change in Control
               (i) Any Person or any two or more Persons acting in concert
(other than Aristotle, as contemplated by the Merger Agreement) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Exchange Act), directly or indirectly, of Securities of Company (or other
Securities convertible into such Securities) representing 35% or more of the
combined voting power of all Securities of Company entitled to vote in the
election of directors, other than Securities having such power only by reason of
the happening of a contingency; or (ii) during any period of up to twenty-four
(24) consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of
Company shall cease for any reason (other than solely as a result of (A) death
or disability or (B) voluntary retirement or resignation of any individual in
the ordinary course and not for reasons related to an actual or proposed change
of control of Company) to constitute a majority of the board of directors of
Company; or
          8.12 Invalidity of Subsidiary Guaranty; Repudiation of Obligations
          At any time after the execution and delivery thereof, (i) the
Subsidiary Guaranty for any reason, other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or (ii) any
Loan Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party;
then (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans and (b) all other Obligations shall automatically become immediately due
and payable, without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by Company, and the obligation of
each Lender to make any Loan shall thereupon terminate, and (ii) upon the
occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to

74



--------------------------------------------------------------------------------



 



Company, declare all or any portion of the amounts described in clauses (a) and
(b) above to be, and the same shall forthwith become, immediately due and
payable.
          Notwithstanding anything contained in the preceding paragraph, if at
any time within 60 days after an acceleration of the Loans pursuant to clause
(ii) of such paragraph Company shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to subsection 10.6, then Requisite Lenders, by written notice to
Company, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or Potential Event of Default or impair any right consequent thereon. The
provisions of this paragraph are intended merely to bind Lenders to a decision
which may be made at the election of Requisite Lenders and are not intended,
directly or indirectly, to benefit Company, and such provisions shall not at any
time be construed so as to grant Company the right to require Lenders to rescind
or annul any acceleration hereunder or to preclude Agents or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met.
     Section 9. AGENTS
          9.1 Appointment
          Credit Suisse is hereby appointed as Administrative Agent hereunder
and under the other Loan Documents, and each Lender hereby authorizes
Administrative Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Administrative Agent agrees to act upon
the express conditions contained in this Agreement and the other Loan Documents,
as applicable. The provisions of this Section 9 are solely for the benefit of
Administrative Agent and Lenders and Company shall have no rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties under this Agreement, Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. Anything herein to the contrary notwithstanding, none of
the financial institutions listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.
          9.2 Powers and Duties; General Immunity

75



--------------------------------------------------------------------------------



 



          A. Powers; Duties Specified. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Administrative Agent shall have only those duties
and responsibilities that are expressly specified in this Agreement and the
other Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.
          B. No Responsibility for Certain Matters. Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of Company to Administrative Agent or any Lender in connection with
the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Company or any other Person liable
for the payment of any Obligations, nor shall Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Potential Event of Default.
Anything contained in this Agreement to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.
          C. Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by it under or in connection with any of the Loan
Documents except to the extent caused by Administrative Agent’s gross negligence
or willful misconduct. Administrative Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection with this Agreement or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until Administrative Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Administrative Agent shall be
deemed to have no knowledge of any Potential Event of Default unless and until
written notice thereof is given to Administrative Agent by Company or any
Lender. Without prejudice to the generality of the foregoing, (i) Administrative
Agent shall be

76



--------------------------------------------------------------------------------



 



entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or (where so instructed) refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under subsection 10.6).
          D. Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder. With respect to its Loans, Administrative Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include
Administrative Agent in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of banking, trust, financial advisory or other business with Company or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from Company for services in connection
with this Agreement and otherwise without having to account for the same to
Lenders.
          9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness
          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Company and
its Subsidiaries in connection with the making of the Loans hereunder and that
it has made and shall continue to make its own appraisal of the creditworthiness
of Company and its Subsidiaries. Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
          9.4 Right to Indemnity
          Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify Administrative Agent, to the extent that Administrative Agent shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of

77



--------------------------------------------------------------------------------



 



any kind or nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as Administrative Agent, in any way relating to or arising out
of this Agreement or the other Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Administrative Agent’s gross negligence or willful misconduct. If any
indemnity furnished to an Administrative Agent for any purpose shall, in the
opinion of such Administrative Agent, be insufficient or become impaired, such
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.
          9.5 Successor Agent
          Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation, Requisite Lenders shall have the right, with, so long as no
Potential Event of Default or Event of Default shall have occurred and be
continuing, the consent of Company (not to be unreasonably withheld or delayed),
to appoint a successor. If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the resigning Administrative Agent gives notice of its resignation, then the
resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. If no successor Administrative Agent
has been appointed pursuant to the immediately preceding sentence by the 30th
day after the date such notice of resignation was given by such Administrative
Agent, such Administrative Agent’s resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of such Administrative
Agent hereunder and/or under any other Loan Document until such time, if any, as
the Requisite Lenders appoint a successor Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, as the case may be, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
          9.6 Guarantees
          Each Lender hereby further authorizes Administrative Agent, on behalf
of and for the benefit of Lenders, to be the agent for and representative of
Lenders under the Subsidiary Guaranty, and each Lender agrees to be bound by the
terms of the Subsidiary Guaranty; provided that Administrative Agent shall not
enter into or consent to any amendment, modification, termination or waiver of
any provision contained in the Subsidiary Guaranty; provided further,

78



--------------------------------------------------------------------------------



 



however, that, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to
release any Subsidiary Guarantor from the Subsidiary Guaranty if all of the
capital stock of such Subsidiary Guarantor is sold to any Person pursuant to a
sale or other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Company, Administrative Agent and each Lender hereby
agree that no Lender shall have any right individually to enforce the Subsidiary
Guaranty, it being understood and agreed that all rights and remedies under the
Subsidiary Guaranty may be exercised solely by Administrative Agent for the
benefit of Lenders in accordance with the terms thereof.
     Section 10. MISCELLANEOUS
          10.1 Assignments and Participations in Loans
          A. General. Subject to subsection 10.1B, each Lender shall have the
right at any time to (i) sell, assign or transfer to any Eligible Assignee, or
(ii) sell participations to any Person (a “Participant”) in, all or any part of
its Commitments or any Loan or Loans made by it or in any case its rights or
obligations with respect thereto or participations therein or any other interest
herein or in any other obligations owed to it; provided, further, that no such
sale, assignment or transfer described in clause (i) above shall be effective
unless and until an Assignment Agreement effecting such sale, assignment or
transfer shall have been accepted by Administrative Agent and recorded in the
Register as provided in subsection 10.1B(ii). Except as otherwise provided in
this subsection 10.1, no Lender shall, as between Company and such Lender, be
relieved of any of its obligations hereunder as a result of any sale, assignment
or transfer of, or any granting of participations in, all or any part of its
Commitments or the Loans or the other Obligations owed to such Lender. Each
Lender that sells a participation to any Participant shall, acting solely for
this purpose as a non-fiduciary agent of Company, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans or other
obligations under this Agreement (a “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Participant whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to
Company or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest under the Loan Documents)
except to the extent that such disclosure is necessary to establish that the
Loans or other obligations under the Loan Documents are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.
          B. Assignments.
               (i) Amounts and Terms of Assignments. Each Commitment, Loan or
other Obligation may be assigned in an aggregate amount of not less than

79



--------------------------------------------------------------------------------



 



$1,000,000 in the case of Loans and Commitments (or (x) in each case, such
lesser amount as shall constitute the aggregate amount of the Commitments, Loans
and other Obligations of the assigning Lender or (y) in the event of
simultaneous assignments by or to two or more Approved Funds such assignments
shall be combined for purposes of determining whether the minimum assignment
requirement as set forth above is met) to any other Eligible Assignee without
the consent of (but with notice to) Company and with the consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed); provided that any assignment prior to the Funding Date other than to a
Permitted Lender shall also require the consent of Company (which consent shall
not be unreasonably withheld or delayed). If Company has not responded within
ten Business Days to any request for an assignment, Company shall be deemed to
have consented to such assignment. To the extent of any such assignment in
accordance with the above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments, Loans or other obligations or the
portion thereof so assigned. The parties to each such assignment shall (i)
electronically execute and deliver to Administrative Agent an Assignment
Agreement via an electronic settlement system acceptable to Administrative Agent
(which initially shall be ClearPar, LLC) or (ii) manually execute and deliver to
Administrative Agent an Assignment Agreement, in each case, together with a
(x) processing and recordation fee of US$3,500 (which may be reduced or waived
in the sole discretion of Administrative Agent), (y) an Administrative
Questionnaire, substantially in the form of Exhibit VIII annexed hereto, if the
Eligible Assignee shall not already be a Lender hereunder and (z) such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver to Administrative Agent pursuant to subsection
2.7B(iii)(a). Upon such execution, delivery, acceptance and recordation, from
and after the effective date specified in such Assignment Agreement, (y) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and (z)
the assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment Agreement,
relinquish its rights (other than any rights which survive the termination of
this Agreement under subsection 10.9B) and be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto. The Commitments
hereunder shall be modified to reflect the Commitment of such assignee and any
remaining Commitment of such assigning Lender and, if any such assignment occurs
after the issuance of the Notes hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Note to Administrative Agent for cancellation, and thereupon a new
Note shall be issued to the assignee and/or to the assigning Lender,
substantially in the form of Exhibit IV annexed hereto, as the case may be, with
appropriate insertions, to reflect the new Commitments and/or outstanding Loans,
as the case may be, of the assignee and/or the assigning Lender.

80



--------------------------------------------------------------------------------



 



               (ii) Acceptance by Administrative Agent; Recordation in Register.
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with (x) the
processing and recordation fee referred to in subsection 10.1B(i), (y) an
Administrative Questionnaire, substantially in the form of Exhibit VIII annexed
hereto, completed in respect of the Eligible Assignee (unless the Eligible
Assignee shall already be a Lender hereunder) and (z) any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to Administrative Agent
pursuant to subsection 2.7B(iii)(a), Administrative Agent shall, if
Administrative Agent and Company have consented to the assignment evidenced
thereby (in each case to the extent such consent is required pursuant to
subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment) and (b) promptly
record the information contained therein in the Register. The Register shall be
available for inspection by Company and any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii).
          C. Participations. Each Participant, other than any Participant that
is an Affiliate of the Lender granting such participation, shall not be entitled
to require such Lender to take or omit to take any action hereunder except
action directly affecting (i) the extension of the scheduled final maturity date
of any Loan or Commitment allocated to such participation, (ii) a reduction of
the principal amount of, the rate of interest payable or the fees payable on any
Loan or Commitment allocated to such participation or (iii) a release of all or
substantially all the value of the Subsidiary Guaranty, in each case other than
in accordance with the terms of the Loan Documents, and all amounts payable by
Company hereunder (including amounts payable to such Lender pursuant to
subsections 2.6D and 2.7) shall be determined as if such Lender had not sold
such participation. Company and each Lender hereby acknowledge and agree that,
solely for purposes of subsections 10.4 and 10.5, (a) any participation will
give rise to a direct obligation of Company to the Participant and (b) the
Participant shall be considered to be a “Lender”.
          D. Pledges of Obligations. In addition to the assignments and
participations permitted under the foregoing provisions of this subsection 10.1,
any Lender may assign and pledge all or any portion of its Loans, the other
Obligations owed to such Lender, and its Notes to secure obligations of such
Lender including without limitation any assignment or pledge to a Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided that (i) no Lender shall, as between Company
and such Lender, be relieved of any of its obligations hereunder as a result of
any such assignment and pledge and (ii) in no event shall such Federal Reserve
Bank be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

81



--------------------------------------------------------------------------------



 



          E. Assignments to Special Purpose Funding Vehicles. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, any Lender (a “Granting Lender”) may grant to special purpose
funding vehicle (an “SPV”), identified as such in writing from time to time by
the Granting Lender to Administrative Agent and Company, the option to provide
to Company all or any part of any Loan that such Granting Lender would otherwise
be obligated to make Company pursuant to this Agreement; provided, (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this subsection 10.1E(i),
any SPV may (i) with notice to, but without the prior written consent of,
Company and Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loan to the Granting Lender or
to any financial institutions (consented to by Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit liquidity
enhancement to such SPV. After the date of a grant to any SPV, this section may
not be amended without the written consent of such SPV.
          F. Information. Each Lender may furnish any information concerning
Company and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignee and participants),
subject to subsection 10.19.
          G. Representations of Lenders. Each Lender listed on the signature
pages hereof hereby represents and warrants (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) that it has experience
and expertise in the making of or investing in loans such as the Loans; and
(iii) that it will make or invest in its Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control). Each Lender that becomes a party
hereto pursuant to an Assignment Agreement shall be deemed to agree that the
representations and warranties of such Lender contained in Section 2(c) of such
Assignment Agreement are incorporated herein by this reference.

82



--------------------------------------------------------------------------------



 



          10.2 Expenses
          Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly after the presentation of invoices
(i) all the actual and reasonable costs and expenses of Administrative Agent in
connection with the preparation of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all reasonable costs of
furnishing all opinions by counsel for Company (including any opinions requested
by Lenders as to any legal matters arising hereunder) and of Company’s
performance of and compliance with all agreements and conditions on its part to
be performed or complied with under this Agreement and the other Loan Documents
including with respect to confirming compliance with environmental, insurance
and solvency requirements; (iii) the reasonable fees, expenses and disbursements
of counsel to Administrative Agent in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (iv) all other actual and reasonable
costs and expenses incurred by Administrative Agent in connection with the
syndication of the Commitments and any due diligence investigation performed by
Administrative Agent; provided that, without Company’s written consent (not to
be unreasonably withheld or delayed), Company shall not be responsible for
reimbursement of such costs, fees and expenses set forth in clauses (i) through
(iv) above (other than legal, consultants’ and other professional fees and
expenses) in an aggregate amount in excess of $50,000 and (v) after the
occurrence of an Event of Default, all costs and expenses, including reasonable
attorneys’ fees and costs of settlement, incurred by Administrative Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents by reason of such
Event of Default (including in connection with the enforcement of the Subsidiary
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.
          10.3 Indemnity
          In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby shall be consummated,
Company agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless Agents and Lenders, and the officers,
directors, employees, trustee, agents and affiliates of Agents and Lenders
(collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.
          As used herein, “Indemnified Liabilities” means, collectively, any and
all liabilities, obligations, losses, damages (including natural resource
damages), penalties, actions, judgments, suits, claims (including Environmental
Claims), costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for

83



--------------------------------------------------------------------------------



 



Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the use or intended use of any thereof, or any enforcement of any of the Loan
Documents (including the enforcement of the Subsidiary Guaranty) or (ii) the
statements contained in the commitment letter delivered by any Lender to Company
with respect thereto.
          To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          10.4 Set-Off
          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default each Lender is hereby authorized
by Company at any time or from time to time, without notice to Company or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender to or for the credit or the account of Company against and
on account of the obligations and liabilities of Company to that Lender under
this Agreement and the other Loan Documents, including all claims of any nature
or description arising out of or connected with this Agreement or any other Loan
Document, provided that said obligations and liabilities shall then be due and
payable (whether by acceleration or otherwise).
          10.5 Ratable Sharing
          Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the

84



--------------------------------------------------------------------------------



 



aggregate amount of principal, interest, amounts payable in respect of fees and
other amounts owing to that Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Owing” to such Lender) which is greater
than the proportion received by any other Lender in respect of the Aggregate
Amounts Owing to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Administrative Agent and each
other Lender of the receipt of such payment and (ii) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Owing to the
other Lenders so that all such recoveries of Aggregate Amounts Owing shall be
shared by all Lenders in proportion to the Aggregate Amounts Owing to them;
provided that if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
          10.6 Amendments and Waivers
          A. No amendment, modification, termination or waiver of any provision
of this Agreement or of the Notes, and no consent to any departure by Company
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that no amendment, modification, termination, waiver
or consent shall, without the written consent of each Lender directly and
adversely affected thereby, (i) reduce the principal amount of any of the Loans;
(ii) postpone the scheduled final maturity date of any of the Loans or the date
on which any interest or any fees are payable; (iii) decrease the interest rate
borne by any of the Loans (other than any waiver of any increase in the interest
rate applicable to any of the Loans pursuant to subsection 2.2E or any waiver or
amendment to Section 7.4) or the amount of any fees payable to the Lenders
hereunder; or (iv) increase the maximum duration of Interest Periods permitted
hereunder; provided, further, that no such amendment, modification, termination,
waiver or consent shall (i) increase the Commitments of a Lender over the amount
hereof then in effect, or extend the period of availability of the Commitment of
a Lender beyond the expiration date of its Commitment as provided by subsection
2.1A, without the consent of such Lender, (ii) change in any manner the
definition of “Requisite Lenders” or the definition of “Pro Rata Share” without
the written consent of each Lender, (iii) change in any manner any provision of
this Agreement which, by its terms, expressly requires the approval or
concurrence of all Lenders without the written consent of each Lender,
(iv) release all or substantially all the value of the Subsidiary Guaranty, in
each case other than in accordance with the terms of the Loan Documents, without
the written consent of each Lender or (v) change in any manner the provisions
contained in subsection 8.1 or this subsection 10.6 without the written consent
of each Lender. In addition, (i) no amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the Lender which is the holder of that Note and (ii) no
amendment, modification, termination or waiver of any provision of Section

85



--------------------------------------------------------------------------------



 



9 or of any other provision of this Agreement which, by its terms, expressly
requires the approval or concurrence of Administrative Agent shall be effective
without the written concurrence of Administrative Agent. Administrative Agent
may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of that Lender.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on Company
in any case shall entitle Company to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this subsection 10.6 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
Company, on Company.
          B. Replacement of Lender. If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement that
requires the consent of each Lender or each Lender affected thereby, the consent
of the Requisite Lenders is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then Administrative
Agent shall have the right with the consent of Company, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to subsection 2.8 so long as at the time of such replacement each outstanding
Loan of each such Lender being replaced is repaid in full (including accrued and
unpaid interest or any fees or other amounts then due and payable) and so long
as each such Replacement Lender consents to the proposed change, waiver,
discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay in full each outstanding Loan of such Lender, provided
that, unless the Commitments that are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Requisite
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto; provided, further, that in any event
Administrative Agent shall not have the right to replace a Lender, terminate its
Commitments or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender) to
refuse to increase its Commitment over the amount then in effect pursuant to the
second proviso contained in the first sentence of subsection 10.6A.
          10.7 Independence of Covenants
          All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

86



--------------------------------------------------------------------------------



 



          10.8 Notices
          Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Agents shall not be effective until
received; provided further, that Administrative Agent may make all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a borrowing request or a conversion/continuation notice, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Potential Event of
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or the Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”)
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system. For the purposes hereof,
the address of each party hereto shall be as set forth under such party’s name
on the signature pages hereof or (i) as to Company and Administrative Agent,
such other address as shall be designated by such Person in a written notice
delivered to the other parties hereto and (ii) as to each other party, such
other address as shall be designated by such party in a written notice delivered
to Administrative Agent.
          10.9 Survival of Representations, Warranties and Agreements
          A. All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the
Loans.
          B. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in subsections 2.6D, 2.7, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in subsections 9.2C, 9.4
and 10.5 shall to the extent set forth therein survive the payment of the Loans
and the termination of this Agreement.
          10.10 Failure or Indulgence Not Waiver; Remedies Cumulative
          No failure or delay on the part of Administrative Agent or any Lender
in the exercise of any power, right or privilege hereunder or under any other
Loan Document shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

87



--------------------------------------------------------------------------------



 



          10.11 Marshalling; Payments Set Aside
          Neither Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of Company or any other party or
against or in payment of any or all of the Obligations. To the extent that
Company makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent for the benefit of Lenders), or Administrative Agent or
Lenders enforce any security interests or exercise their rights of set-off, and
such payment or payments or the proceeds of such enforcement or set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.
          10.12 Severability
          In case any provision in or obligation under this Agreement or the
Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
          10.13 Obligations Several; Independent Nature of Lenders’ Rights
          The obligations of Lenders hereunder are several and no Lender shall
be responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.
          10.14 Headings
          Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          10.15 Applicable Law

88



--------------------------------------------------------------------------------



 



          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK.
          10.16 Successors and Assigns
          This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to subsection 10.1). Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by Company without the prior written consent of all Lenders.
          10.17 CONSENT TO JURISDICTION AND SERVICE OF PROCESS
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY
               (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
               (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK;
               (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;
               (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;

89



--------------------------------------------------------------------------------



 



               (v) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION; AND
               (vi) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING
TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
          10.18 WAIVER OF JURY TRIAL
          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
          10.19 Confidentiality
          Each Lender shall hold all non-public information obtained pursuant to
the requirements of this Agreement which has been identified as confidential by
Company in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, if applicable, it being understood and agreed by Company that
in any event a Lender may make disclosures to the

90



--------------------------------------------------------------------------------



 



accountants, auditors, attorneys, and Affiliates of such Lender or disclosures
reasonably required by any bona fide assignee, transferee or participant or to
any actual or prospective contractual counterparty (or its advisor) to any
securitization, hedge or other derivative transaction in connection with the
contemplated assignment or transfer by such Lender of any Loans or any
participations therein or disclosures required or requested by any governmental
agency or representative thereof or pursuant to legal process; provided that, in
each of the foregoing cases, the Person to which disclosure is to be made is
informed of the confidential nature of such information and agrees to maintain
its confidentiality; provided, further, that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any governmental agency or representative thereof (other than any such
request in connection with any routine compliance examination or examination of
the financial condition of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information; and provided, further, that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries. Any Person required to maintain the confidentiality of information
as provided in this subsection shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such person would accord to
its own confidential information.
          10.20 Counterparts; Effectiveness
          This Agreement and any amendments, waivers, consents or supplements
hereto or in connection herewith may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof. Delivery of an executed counterpart of a
signature page of this Agreement by telefacsimile or electronic transmission (in
PDF format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
          10.21 USA Patriot Act
          Each Lender that is subject to the Patriot Act and Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Company that
pursuant to the requirements of the Patriot Act, they are required to obtain,
verify and record information that identifies Company, which information
includes the name and address of Company and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Company in
accordance with the Patriot Act.
          10.22 Assumption and Release

91



--------------------------------------------------------------------------------



 



          Upon the consummation of the Aristotle Merger (as defined in the
Merger Agreement), Aristotle shall immediately assume all the Obligations of
ESRX hereunder as borrower, and ESRX shall automatically be released from its
Obligations hereunder as borrower without any further actions or consent from
any party and without affecting its liability as a Subsidiary Guarantor.
Promptly following such assumption and release, ESRX shall execute and deliver
to the Administrative Agent a counterpart of the Subsidiary Guaranty.
[Signature Pages Follow]

92



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            COMPANY:
ARISTOTLE HOLDING, INC.
      By:   /s/ Jeffrey Hall         Name:   Jeffrey Hall        Title:   Vice
President and Treasurer     

            EXPRESS SCRIPTS, INC.
      By:   /s/ Jeffrey Hall         Name:   Jeffrey Hall        Title:  
Executive Vice President
and Chief Financial Officer        Notice Address:
One Express Way
St. Louis, Missouri 63121
Attention: Jeffrey Hall    

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
      By:   /s/ John Toronto         Name:   John Toronto        Title:  
Managing Director     

            By:   /s/ Vipul Dhadda         Name:   Vipul Dhadda        Title:  
Associate        Notice Address:
Eleven Madison Avenue
New York, New York 10010
Attention: Sean Portrait, Agency Manager
Telephone: (919) 994-6369
Facsimile: (212) 322-2291
     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: CITIBANK, N.A.

                  By   /s/ Carolyn A. Kee         Name:   Carolyn A. Kee       
Title:   Vice President        Notice Address:
388 Greenwich St., 32nd Fl.,
New York, NY 10013

Attention: Nadine Burnett
Telephone: (212) 816-0378
Facsimile: (646) 688-2103
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: Bank of America N.A.

                  By   /s/ Robert LaPorte         Name:   Robert LaPorte       
Title:   Vice President     

            Notice Address:
100 N Tryon Street
NC1-007-17-11
Attention: Robert LaPorte
Telephone: 980-387-1282
Facsimile: 404-720-1599
     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: Credit Agricole Corporate and Investment Bank

                  By   /s/ Thomas Randolph         Name:   Thomas Randolph     
  Title:   Managing Director              By   /s/ John Bosco         Name:  
John Bosco        Title:   Vice President        Notice Address:

Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas,
New York, NY 10019-6022

Attention: David Christiansen
Telephone: 212-261-3837
Facsimile: 212-459-3174    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

                  By   /s/ Heidi Sandquist         Name:   Heidi Sandquist     
  Title:   Director              By   /s/ Ming K. Chu         Name:   Ming K.
Chu        Title:   Vice President     

            Notice Address:
60 Wall Street
New York, NY 10005
Attention: Ming K. Chu
Telephone: +1-212-250-5412
Facsimile: +1-212-797-4420
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: MIZUHO CORPORATE BANK, LTD.

                  By   /s/ Bertram H. Tang         Name:   Bertram H. Tang     
  Title:   Authorized Signatory     

            Notice Address:
Mizhuo Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Takuya Yamada
Telephone: (212) 282-3282
Facsimile: (212) 282-4488      

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: Morgan Stanley Bank, N.A.

                  By   /s/ Subhalakshmi Ghosh-Kohli         Name:   Subhalakshmi
Ghosh-Kohli        Title:   Authorized Signatory        Notice Address:
Morgan Stanley Loan Servicing
1000 Lancaster Street
Baltimore, MD 21202

Attention: Servicing Team
Telephone: 443-627-4355
Facsimile: 718-233-2140    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: Sumitomo Mitsui Banking Corporation

                  By   /s/ Shuji Yabe         Name:   Shuji Yabe        
Title:   General Manager         Notice Address:
601 South Figueroa Street,
Suite 1800
Los Angeles, CA 90017
Attention: Gail Motonaga
Telephone: (213) 452-7839
Facsimile: (213) 623-6832    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: SUNTRUST BANK

            By   /s/ J. Ben Cumming         Name:   J. Ben Cumming       
Title:   Vice President   

            Notice Address:
303 Peachtree St. NE, 23rd Floor
Atlanta, GA 30308
Attention: Portfolio Manager
Telephone: 404-588-8329
Facsimile: 404-588-7497
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: THE BANK OF NOVA SCOTIA

                  By   /s/ Paula Czach         Name:   Paula Czach       
Title:   Managing Director     

            Notice Address: 711 Louisiana St, Ste 1400
Attention: Paula Czach
Telephone: 713-759-3454
Facsimile: 832-426-6023
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

                  By   /s/ Victor Pierzchalski         Name:   Victor
Pierzchalski        Title:   Authorized Signatory     

            Notice Address:
1251 Avenue of the Americas
New York, NY 10020-1104

Attention: US Corporate Banking
                    William Murray
Telephone: 312-696-4653

Facsimile: 212-782-6440 with a copy
                  To 312-696-4535
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: The Royal Bank of Scotland plc

                  By   /s/ William McGinty         Name:   William McGinty     
  Title:   Director   

            Notice Address:
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Karl Cerni
Telephone: +1 203 897 4350    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
Name of Lender: WELLS FARGO BANK, NATIONAL ASSOCIATION

                  By   /s/ Scott Santa Cruz         Name:   Scott Santa Cruz   
    Title:   Managing Director   

            Notice Address: 301 South College Street, 15th Floor,
Charlotte, NC 28202
Attention: Kirk Tesch
Telephone: (704) 715-1708
Facsimile: (704) 715-1438    

 